 



Exhibit 10.62
File No. __
INDUSTRIAL SPACE LEASE
(SINGLE TENANT NET)
     THIS LEASE (the “Lease”) dated November 29, 2005 for reference purposes
only, is made by and between JER Bayside, LLC, a Delaware limited liability
company (“Landlord”), and Asyst Technologies, Inc., a California corporation
(“Tenant”), to be effective and binding upon the parties as of the date the last
of the designated signatories to this Lease shall have executed this Lease (the
“Effective Date of this Lease”).
ARTICLE 1
REFERENCES
     REFERENCES: All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:

             
 
  A.   Tenant’s Address for Notice Prior to March 16, 2006:   Asyst
Technologies, Inc.
48761 Kato Road
Fremont, CA 94538
Attention: General Counsel

with a copy to:


 
          Asyst Technologies, Inc.
48761 Kato Road
Fremont, CA 94538
Attention: CFO

 
           
 
      Tenant’s Address for Notices subsequent to March 16, 2006:   Asyst
Technologies, Inc.
46897 Bayside Parkway
Fremont, CA 94538
Attention: General Counsel

with a copy to:
 
 
          Asyst Technologies, Inc.
46897 Bayside Parkway
Fremont, CA 94538
Attention: CFO

 
           
 
  B.   Tenant’s Representative:   Steve Debenham, Esq.
Vice President, General Counsel

 
           
 
           Phone Number:   (510) 661-5000






--------------------------------------------------------------------------------



 



             
 
  C.   Landlord’s Address for Notices:   100 Bush Street, 26th Floor
San Francisco, California 94104  
 
  D.   Landlord’s Representative:
     Phone Number:   Lynn Tolin
(415) 772-5900
 
           
 
  E.   Intended Term:   7 years
 
           
 
  F.   Lease Expiration Date:   March 15, 2013
 
           
 
  G.   First Month’s Prepaid Rent:   $98,769.90
 
           
 
  H.   *Tenant’s Security Deposit:   $750,000 letter of credit (months 1 – 14
beginning on the Lease Commencement Date)

Reducing to $500,000 letter of credit (beginning month 15 through the remainder
of the Lease Term)
* Subject to the provisions of Section 3.7
 
           
 
  I.   Late Charge Amount:   5% of current Monthly Base Rent
 
           
 
  J.   Tenant’s Required Liability
Coverage:   $5,000,000
 
           
 
  K.   Brokers:   Spieker Stratmore Commercial, Inc. – Tenant
 
          Cornish & Carey Commercial – Landlord

          L. Property or Project: That certain real property, situated in the
City of Fremont, County of Alameda, State of California, as presently improved
with one building together with all amenities serving the Property or for the
benefit of the Property, which real property is shown on the Site Plan attached
hereto as Exhibit “A” and is commonly known as or otherwise described as
follows: 46897 Bayside Parkway.
          M. Building: That certain Building within the Property in which the
Leased Premises are located, which Building is shown outlined in red on Exhibit
“A” hereto.
          N. Outside Areas: The “Outside Areas” shall mean all areas within the
Property which are located outside the Building, including without limitation,
pedestrian walkways, parking areas, landscaped areas, open areas and enclosed
trash disposal areas.
          O. Leased Premises or Premises: All the space which is the Building,
consisting of 94,429 square feet of gross leasable area. The Leased Premises are
commonly known as or otherwise described as follows: Building 48.

2



--------------------------------------------------------------------------------



 



          P. Base Monthly Rent: The term “Base Monthly Rent” shall mean the
following:

          Month   Base Monthly Rent
Lease Commencement Date – May 15, 2007
  $ 0  
May 16, 2007 – March 15, 2008
  $ 98,769.90  
March 16, 2008 – March 15, 2009
  $ 103,491.35  
March 16, 2009 – March 15, 2010
  $ 108,212.80  
March 16, 2010 - March 15, 2011
  $ 112,934.25  
March 16, 2011 - March 15, 2012
  $ 117,655.70  
March 16, 2012 - March 15, 2013
  $ 122,377.15  

          Q. Permitted Use: The term “Permitted Use” shall mean the following:
general office use, assembly, light manufacturing, product service and
warehousing functions, all in accordance with the “I-R Restricted Industrial”
zoning status of the Property.
          R. Exhibits: The term “Exhibits” shall mean the Exhibits to this Lease
which are described as follows:

     
Exhibit “A”
  Site Plan showing the Property and delineating the Building in which the
Leased Premises are located.
 
   
Exhibit “B”
  Floor Plan outlining the Leased Premise
 
   
Exhibit “C”
  Subordination Agreement
 
   
Exhibit “D”
  Tenant Improvement Agreement
 
   
Schedule 1
  Designation of Outside Area “For Lease” Sign Placement
 
   
Schedule 2
  Personal Property

ARTICLE 2
LEASED PREMISES, TERM AND POSSESSION
     2.1 DEMISE OF LEASED PREMISES: Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord for Tenant’s own use in the conduct of Tenant’s
business and not for purposes of speculating in real estate, for the Lease Term
and upon the terms and subject to the conditions of this Lease, that certain
space described in Article 1 as the Leased Premises. Tenant’s lease of the
Leased Premises, together with the appurtenant right to use the Outside Areas as
described in Section 2.2 below, shall be conditioned upon and be subject to the
continuing compliance by Tenant with (i) all the terms and conditions of this
Lease, (ii) all Laws governing the use of the Leased Premises and the Property,
(iii) all Private Restrictions, easements and other matters respecting the use
of the Leased Premises and the Property and

3



--------------------------------------------------------------------------------



 



disclosed in that certain Title Report No. NCS-161260-SC dated September 16,
2005 and issued by First American Title Insurance Company, and (iv) all
reasonable rules and regulations from time to time established by Landlord.
     2.2 RIGHT TO USE OUTSIDE AREAS: As an appurtenant right to Tenant’s right
to the use and occupancy of the Leased Premises, Tenant shall have the right to
use the Outside Areas in conjunction with its use of the Leased Premises solely
for the purposes for which they were designed and intended and for no other
purposes whatsoever. Tenant’s right to so use the Outside Areas shall be subject
to the limitations on such use as set forth in Article 4 and shall terminate
concurrently with any termination of this Lease.
     2.3 LEASE COMMENCEMENT DATE AND LEASE TERM: The term of this Lease shall
begin, and the Lease Commencement Date shall be deemed to have occurred, on the
Delivery Date (as set forth in Section 2.4) unless Landlord is unable to deliver
the Leased Premises to Tenant on the Delivery Date, in which case the Lease
Commencement Date shall be as determined pursuant to Section 2.4 below (the
“Lease Commencement Date”). Promptly following the Lease Commencement Date,
Landlord shall deliver to Tenant written confirmation thereof (“Commencement
Date Confirmation Notice”) which Tenant shall countersign and return to Landlord
within ten (10) days following Tenant’s receipt of same. In the event Landlord
does not receive the Commencement Date Confirmation Notice countersigned by
Tenant within such ten (10) day period, the date set forth in such notice shall
be conclusively deemed the Lease Commencement Date for all purposes under this
Lease. The term of the Lease shall end on the Lease Expiration Date (as set
forth in Article 1), irrespective of whatever date the Lease Commencement Date
is determined to be pursuant to the foregoing sentence. Subject to exercise of
the Extension Option pursuant to Section 2.8 hereof, the Lease Term shall be
that period of time commencing on the Lease Commencement Date and ending on the
Lease Expiration Date (the “Lease Term”).
     2.4 DELIVERY OF THE LEASED PREMISES: Landlord shall deliver the Leased
Premises to Tenant upon the Effective Date of this Lease (the “Delivery Date”).
The Leased Premises shall be delivered to Tenant broom clean and otherwise in
its presently existing condition. If Landlord is unable to so deliver the Leased
Premises to Tenant in the agreed condition on or before the Delivery Date, for
whatever reason, Landlord shall not be in default under this Lease, nor shall
this Lease be void, voidable or cancelable by Tenant until the lapse of thirty
(30) days after the Delivery Date (the “delivery grace period”); however, the
Lease Commencement Date shall not be deemed to have occurred until the Landlord
has delivered the Leased Premises to Tenant. Additionally, the delivery grace
period above set forth shall be extended for such number of days as Landlord may
be delayed in delivering the Leased Premises to Tenant by reason of Force
Majeure or the actions of Tenant. If Landlord is unable to deliver the Leased
Premises in the agreed condition to Tenant within the described delivery grace
period (including any extensions thereof by reason of Force Majeure or the
actions of Tenant), then Tenant’s sole remedy shall be to cancel and terminate
this Lease within thirty (30) days following the delivery grace period by
providing at least five (5) days prior written notice to Landlord, and in no
event shall Landlord be liable in damages to Tenant for such delay. If Tenant
does not deliver to Landlord five (5) days prior written notice to cancel and
terminate this Lease within such thirty (30) day period following the delivery
grace period, Tenant shall have no further right to cancel and terminate this
Lease.

4



--------------------------------------------------------------------------------



 



     2.5 ACCEPTANCE OF POSSESSION: Tenant acknowledges that it has inspected the
Leased Premises and is willing to accept it in its existing broom-clean
condition subject to the Leased Premises containing at least 2000 amps power
(277-480b; 3-phase power) in the main electrical room, and subject to Landlord
removing all paint, vehicles and other personal property prior to the Delivery
Date. Tenant shall confirm to Landlord in writing prior to the Delivery Date
that the Leased Premises contain at least 2000 amps power pursuant to this
Section 2.5. Landlord agrees to place in good working order prior to the
Delivery Date all existing plumbing, lighting, heating, ventilating and air
conditioning systems related to the Building, all man doors and roll-up truck
doors serving the Leased Premises, all building systems and site improvements,
including fire sprinklers and elevators, all to the extent that such systems
and/or items are not in good operating condition as of the Delivery Date. In
addition, Landlord agrees that to the extent that such systems and/or items or
the Leased Premises are not in compliance with the ADA (as defined in
Section 5.1(C) below) on the Delivery Date, Landlord, at its sole cost and
expense, shall be responsible for making all necessary modifications or
alterations to the Leased Premise so that all such systems and/or items and the
Leased Premises shall be in compliance with the ADA on the Delivery Date or
within the delivery grace period.
     2.6 SURRENDER OF POSSESSION: Immediately prior to the expiration or upon
the sooner termination of this Lease, Tenant shall remove all of Tenant’s signs
from the exterior of the Building and shall remove all of Tenant’s equipment,
trade fixtures, furniture, supplies, wall decorations and other personal
property from the Leased Premises, and shall vacate and surrender the Leased
Premises to Landlord in broom-clean condition. Notwithstanding the foregoing,
Tenant shall have no obligation or liability to remove any and all Tenant
Improvements (as defined in the Tenant Improvement Agreement attached hereto as
Exhibit “D”) or any and all Alterations (as defined in Section 6.1 below) which
have been approved in writing by Landlord during the Term and which, at the time
of giving its approval, Landlord does not designate in writing for removal.
Tenant shall repair all damage to the Leased Premises caused by Tenant’s removal
of Tenant’s property and all damage to the exterior of the Building caused by
Tenant’s removal of Tenant’s signs. Tenant shall patch and refinish, to
Landlord’s reasonable satisfaction, all penetrations made by Tenant or its
employees to the floor, walls or ceiling of the Leased Premises, whether such
penetrations were made with Landlord’s approval or not. Tenant shall clean,
repair or replace all stained or damaged ceiling tiles, wall coverings and clean
the floor coverings to the reasonable satisfaction of Landlord. Tenant shall
replace all burned out light bulbs and damaged light lenses, and clean all
painted walls. Tenant shall retain a mechanical contractor at Tenant’s expense
to inspect all heating, ventilating, and air-conditioning equipment and such
mechanical contractor shall deliver to Landlord a certificate certifying that
all such equipment is in good working order and in good condition and repair, or
else Tenant shall pay the cost for such mechanical contractor to service and
restore (or replace as required) said equipment to good condition and repair and
thereafter provide Landlord with written documentation thereof prior to the
expiration or sooner termination of this Lease subject to Section 5.1A below.
          Tenant shall repair all damage caused by Tenant to the exterior
surface of the Building and the paved surfaces of the outside areas adjoining
the Leased Premises and, where necessary, replace or resurface same, to the
extent such damage is beyond normal wear and tear as determined by Landlord in
its reasonable discretion. Additionally, Tenant shall, prior to the expiration
or sooner termination of this Lease, remove all Alterations constructed or
installed by Tenant which Landlord, at the time of providing its consent to the
construction or installation thereof, requests in writing be so removed by
Tenant and Tenant shall repair all damage caused

5



--------------------------------------------------------------------------------



 




by such removal; provided however, at such time as Landlord provides to Tenant
its written approval of any Alterations or modifications of the Leased Premises
pursuant to Section 6.1, Landlord will indicate to Tenant whether such
Alterations will be required to be removed upon the expiration or sooner
termination of this Lease. If the Leased Premises are not surrendered to
Landlord in the condition required by this Article 2 at the expiration or sooner
termination of this Lease, Landlord may, at Tenant’s expense, so remove Tenant’s
signs, property and/or Alterations not so removed and make such repairs and
replacements not so made or hire, at Tenant’s expense, independent contractors
to perform such work. Tenant shall be liable to Landlord for all reasonable
costs incurred by Landlord in returning the Leased Premises to the required
condition, plus interest on all costs incurred from the date paid by Landlord at
the then maximum rate of interest not prohibited by Law until paid, payable by
Tenant to Landlord within ten (10) days after receipt of a statement therefore
from Landlord. Tenant shall indemnify Landlord against loss or liability
resulting from delay by Tenant in so surrendering the Leased Premises,
including, without limitation, any claims made by any succeeding tenant or any
losses to Landlord due to lost opportunities to lease to succeeding tenants.
Landlord shall, beginning 100 days before expiration of this Lease, work with
Tenant in good faith to develop a mutually agreeable list of Tenant’s surrender
responsibilities.
          2.7 EARLY OCCUPANCY: If Tenant enters into (or permits its contractors
to enter into) the Leased Premises prior to the date Landlord shall deliver the
Leased Premises to Tenant in the agreed condition required by Section 2.4,
unless otherwise agreed to in writing by Landlord, Tenant shall be obligated to
perform all its obligations under this Lease from that sooner date (which date
shall be deemed to be the Lease Commencement Date), excluding only the
obligation to pay Base Monthly Rent and Additional Rent, if any.
          2.8 OPTION TO EXTEND: If (i) Tenant has not defaulted beyond any
applicable cure period during the one (1) year period preceding the date that
Tenant exercises its Extension Option (as defined below), and (ii) at the time
Tenant exercises the Extension Option, Tenant is not in default with respect to
any monetary obligation due under this Lease, and (iii) Tenant has not defaulted
beyond the applicable cure period during the period beginning on the date that
Tenant exercises its Extension Option and continuing until the day which
precedes the commencement of the Extended Term, then Tenant shall have one
(1) option (the “Extension Option”) to extend the initial Lease Term for an
additional period of five (5) years (the “Extended Term”). To exercise Tenant’s
option with respect to the Extended Term, Tenant shall give written notice to
Landlord not more than nine (9) months and not less than six (6) months prior to
the expiration of the initial Lease Term (“Election Notice”).
     A. If Tenant properly and timely exercises Tenant’s Extension Option
pursuant to this Section 2.8, the Extended Term shall be upon all of the same
terms, covenants and conditions of this Lease; provided, however, that the Base
Monthly Rent applicable to the Leased Premises for the Extended Term shall be
one hundred percent (100%) of the “Fair Market Rent” for space comparable to the
Leased Premises as of the commencement of the Extended Term. “Fair Market Rent”
shall mean the annual rental being charged for space comparable to the Leased
Premises in buildings comparable to the Building located in the Cities of
Fremont and Milpitas, California, taking into account location, condition,
existing improvements to the space, any improvements to be made to the Leased
Premises in connection with the Extended Term, and adjustments for leasing
commissions and tenant improvement allowances. Tenant shall pay all leasing
commissions and consulting fees payable in connection with such extension,
unless such

6



--------------------------------------------------------------------------------



 



leasing commissions or consulting fees arise solely out of a contractual
relationship between Landlord and a broker or consultant.
     B. Within forty-five (45) days after the date of the Election Notice,
Landlord and Tenant shall negotiate in good faith in an attempt to determine
Fair Market Rent for the Extended Term. If within said forty-five (45) day
period, Landlord and Tenant are unable to agree on the Fair Market Rent for the
Extended Term, then the Fair Market Rent shall be determined as provided in
Section 2.8(C) below.
     C. If it becomes necessary to determine the Fair Market Rent for the Leased
Premises by appraisal, the real estate appraiser(s) indicated in this
Section 2.8(C), shall be members of the American Institute of Real Estate
Appraisers, shall have at least five (5) years experience appraising general
office and industrial space located in the vicinity of the Premises and shall be
appointed and shall act in accordance with the following procedures:
          (1) If the parties are unable to agree on the Fair Market Rent within
the allowed time, either party may demand an appraisal by giving written notice
to the other party, which demand, to be effective, must state the name, address
and qualifications of an appraiser selected by the party demanding the appraisal
(“Notifying Party”). Within ten (10) days following the Notifying Party’s
appraisal demand, the other party (“Non-Notifying Party”) shall either approve
the appraiser selected by the Notifying Party or select a second properly
qualified appraiser by giving written notice of the name, address and
qualification of said appraiser to the Notifying Party. If the Non-Notifying
Party fails to select an appraiser within the ten (10) day period, the appraiser
selected by the Notifying Party shall be deemed selected by both parties and no
other appraiser shall be selected. If two (2) appraisers are selected, they
shall select a third appropriately qualified appraiser within ten (10) days of
selection of the second appraiser. If the two (2) appraisers fail to select a
third qualified appraiser, the third appraiser shall be appointed by the then
presiding judge of the county where the Leased Premises are located upon
application by either party.
          (2) If only one (1) appraiser is selected, that appraiser shall notify
the parties in simple letter form of its determination of the Fair Market Rent
for the Premises within fifteen (15) days following his or her selection, which
appraisal shall be conclusively determinative and binding on the parties as the
appraised Fair Market Rent.
          (3) If multiple appraisers are selected, the appraisers shall meet not
later than ten (10) days following the selection of the last appraiser. At such
meeting, the appraisers shall attempt to determine the Fair Market Rent for the
Premises as of the commencement date of the Extended Term by the agreement of at
least two (2) of the appraisers.
          (4) If two (2) or more of the appraisers agree on the Fair Market Rent
for the Leased Premises at the initial meeting, such agreement shall be
determinative and binding upon the parties hereto and the agreeing appraisers
shall forthwith notify both Landlord and Tenant of the amount set by such
agreement. If multiple appraisers are selected and two (2) appraisers are unable
to agree on the Fair Market Rent for the Leased Premises, each appraiser shall
submit to Landlord and Tenant his or her respective independent appraisal of the
Fair Market Rent for the Leased Premises, in simple letter form, within fifteen
(15) days following appointment of the final appraiser. The parties shall then
determine the Fair Market Rent for the Leased Premises by averaging the
appraisals; provided that any high or low appraisal, differing from the middle

7



--------------------------------------------------------------------------------



 




appraisal by more than ten percent (10%) of the middle appraisal, shall be
disregarded in calculating the average.
          (5) If only one (1) appraiser is selected, then each party shall pay
one-half (1/2) of the fees and expenses of that appraiser. If three
(3) appraisers are selected, each party shall bear the fees and expenses of the
appraiser it selects and one-half (1/2) of the fees and expenses of the third
appraiser.
     D. The Extension Option shall be personal to Asyst Technologies, Inc., a
California corporation, or a Tenant Affiliate or Tenant Successor (as defined in
Section 7.10), and shall terminate upon any assignment of this Lease or any
sublease of the Leased Premises.
     E. Immediately after the Fair Market Rent has been determined, the parties
shall enter into an amendment to this Lease setting forth the Base Monthly Rent
for the Extended Term and the new expiration date of the Lease Term. All other
terms and conditions of the Lease shall remain in full force and effect and
shall apply during the Extended Term, except that: (i) there shall be no further
option to extend the Lease Term beyond a date five (5) years after the
expiration of the initial Lease Term, (ii) there shall be no rent concessions,
and (iii) there shall be no construction allowance, tenant improvement allowance
or similar provisions.
ARTICLE 3
RENT, LATE CHARGES AND SECURITY DEPOSITS
     3.1 BASE MONTHLY RENT: Commencing on the Lease Commencement Date (as
determined pursuant to Section 2.3 above) and continuing throughout the Lease
Term, Tenant shall pay to Landlord, without prior demand therefore or offset, in
advance on the first day of each calendar month, as base monthly rent, the
amount set forth as “Base Monthly Rent” in Article 1 (the “Base Monthly Rent”).
     3.2 ADDITIONAL RENT: Subject to the provisions of Section 5.2 below,
commencing on the first day of the seventh (7th) month following the Lease
Commencement Date (as determined pursuant to Section 2.3 above) and continuing
throughout the Lease Term, in addition to the Base Monthly Rent, Tenant shall
pay to Landlord without offset as additional rent (the “Additional Rent”) the
following amounts:
     A. An amount equal to all Property Operating Expenses (as defined in
Article 13) incurred by Landlord (calculated as if Rent had been paid from and
after the Delivery Date at the rate applicable when Tenant first pays rent
hereunder not counting any free rent period); provided however, in no event
shall the Property Maintenance Costs increase by more than four percent (4%) in
any calendar year (the “Maintenance Costs Cap”), which shall be cumulative and
compounding. Payment shall be made by whichever of the following methods (or
combination of methods) is (are) from time to time designated by Landlord:
          (1) Landlord may bill to Tenant, on a periodic basis not more
frequently than monthly, the amount of such expenses (or group of expenses) as
paid or incurred by Landlord, and Tenant shall pay to Landlord the amount of
such expenses within thirty (30) days after receipt of a written bill therefore
from Landlord; and/or

8



--------------------------------------------------------------------------------



 



          (2) Landlord may deliver to Tenant Landlord’s reasonable estimate of
any given expense (such as Landlord’s Insurance Costs or Real Property Taxes),
or group of expenses, which it anticipates will be paid or incurred for the
ensuing calendar or fiscal year, as Landlord may determine, and Tenant shall pay
to Landlord an amount equal to the estimated amount of such expenses for such
year in equal monthly installments during such year with the installments of
Base Monthly Rent.
     B. Landlord’s share of the consideration received by Tenant upon certain
assignments and sublettings as required by Article 7;
     C. Any legal fees and costs that Tenant is obligated to pay or reimburse to
Landlord pursuant to Article 13; and
     D. Any other charges or reimbursements due Landlord from Tenant pursuant to
the terms of this Lease other than late charges and interest on defaulted rent.
     3.3 YEAR-END ADJUSTMENTS AND REVIEW RIGHTS: If Landlord shall have elected
to bill Tenant for the Property Operating Expenses (or any group of such
expenses) on an estimated basis in accordance with the provisions of
Section 3.2(A)(2) above, Landlord shall furnish to Tenant within three (3)
months following the end of the applicable calendar or fiscal year, as the case
may be, a statement setting forth (i) the amount of such expenses paid or
incurred during the just ended calendar or fiscal year, as appropriate, and
(ii) the amount that Tenant has paid to Landlord for credit against such
expenses for such period. If Tenant shall have paid more than its obligation for
such expenses for the stated period, Landlord shall, at its election, either
(i) credit the amount of such overpayment toward the next ensuing payment or
payments of Additional Rent that would otherwise be due or (ii) refund in cash
to Tenant the amount of such overpayment within thirty (30) days following
Landlord’s delivery of such year-end statement. If such year-end statement shall
show that Tenant did not pay its obligation for such expenses in full, then
Tenant shall pay to Landlord the amount of such underpayment within thirty
(30) days from Landlord’s billing of same to Tenant. The provisions of this
Article 3 shall survive the expiration or sooner termination of this Lease.
     Landlord agrees to maintain accurate books and records of the Property
Operating Expenses for each calendar or fiscal year or partial year throughout
the Term and for a period of two (2) years thereafter. Tenant shall have sixty
(60) days after receipt of any statement for Property Operating Expenses within
which to raise any questions or objections to the items or calculations
contained in such statement, which questions or objections must be delivered to
Landlord in writing and, as to any objections, must set out with particularity
the nature of such objections. If Tenant requests, within such sixty (60) days
following receipt of a statement, to review Landlord’s records (limited to such
records relevant to the information in the statement), Landlord shall permit
Tenant (through a reputable and duly licensed certified public accounting firm
reasonably approved by Landlord) to review such records in the offices of
Landlord or Landlord’s property manager, during normal business hours, within
thirty (30) days after such request. Tenant shall provide Landlord with a
written report of the findings of Tenant’s review within thirty (30) days after
such review. If, following Tenant’s review, Tenant continues to dispute any
items or any calculations contained in any statement, Tenant shall continue to
pay all amounts due hereunder, without any deduction or offset whatsoever, but
nothing in this Lease shall prohibit or impair Tenant’s right to bring suit
against Landlord to resolve any of Tenant’s claims against Landlord arising out
of such a dispute.

9



--------------------------------------------------------------------------------



 



     3.4 LATE CHARGE AND INTEREST ON RENT IN DEFAULT: Tenant acknowledges that
the late payment by Tenant of any monthly installment of Base Monthly Rent or
any Additional Rent will cause Landlord to incur certain costs and expenses not
contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include, without
limitation, administration and collection costs and processing and accounting
expenses. Therefore, if any installment of Base Monthly Rent is not received by
Landlord from Tenant within six (6) calendar days after the same becomes due,
Tenant shall immediately pay to Landlord a late charge in an amount equal to the
amount set forth in Article 1 as the “Late Charge Amount”, and if any Additional
Rent is not received by Landlord within six (6) calendar days after same becomes
due, Tenant shall immediately pay to Landlord a late charge in an amount equal
to five percent (5%) of the Additional Rent not so paid. Landlord and Tenant
agree that this late charge represents a reasonable estimate of such costs and
expenses and is fair compensation to Landlord for the anticipated loss Landlord
would suffer by reason of Tenant’s failure to make timely payment.
Notwithstanding the foregoing, not more than one (1) time in any twelve
(12) month period, Landlord shall provide Tenant a three (3) day written notice
to pay any late payment of Base Monthly Rent or Additional Rent before any late
charge shall accrue therefor. In no event shall this provision for a late charge
be deemed to grant to Tenant a grace period or extension of time within which to
pay any rental installment or prevent Landlord from exercising any right or
remedy available to Landlord upon Tenant’s failure to pay each rental
installment due under this Lease when due, including the right to terminate this
Lease. If any rent remains delinquent for a period in excess of five
(5) calendar days, then, in addition to such late charge, Tenant shall pay to
Landlord interest on any rent that is not so paid from said fifth (5th) day at
the then maximum rate of interest not prohibited or made usurious by Law until
paid.
     3.5 PAYMENT OF RENT: All rent shall be paid in lawful money of the United
States, without any abatement, reduction or offset for any reason whatsoever, to
Landlord at such address as Landlord may designate from time to time. Tenant’s
obligation to pay Base Monthly Rent and all Additional Rent shall be
appropriately prorated at the commencement and expiration of the Lease Term. The
failure by Tenant to pay any Additional Rent as required pursuant to this Lease
when due shall be treated the same as a failure by Tenant to pay Base Monthly
Rent when due, and Landlord shall have the same rights and remedies against
Tenant as Landlord would have if Tenant failed to pay the Base Monthly Rent when
due.
     3.6 PREPAID RENT: Concurrent with the execution of this Lease, Tenant shall
pay to Landlord the amount set forth in Article 1 as “First Month’s Prepaid
Rent” as prepayment of rent for credit against the first installment of Base
Monthly Rent due hereunder.
     3.7 SECURITY DEPOSIT: Tenant shall deposit with Landlord upon the execution
of this Lease by Landlord and Tenant, an irrevocable standby letter of credit
(the “Letter of Credit”) in the amount set forth in the Basic Lease Information
as the “Security Deposit” under this Lease. If Tenant has not defaulted beyond
any applicable cure period during the one (1) year period preceding the first
day of the fifteenth (15th) month following the Lease Commencement Date, then
commencing on the first day of the fifteenth (15th) month following the Lease
Commencement Date, the Security Deposit shall be reduced to Five Hundred
Thousand Dollars ($500,000). The Security Deposit shall be held by Landlord as
security for the performance by Tenant of all its obligations under this Lease.
If Tenant fails to pay any Rent due hereunder, or

10



--------------------------------------------------------------------------------



 



otherwise commits a default with respect to any provision of this Lease,
Landlord may use, apply or retain all or any portion of the Security Deposit for
the payment of any such Rent or for the payment of any other amounts expended or
incurred by Landlord by reason of Tenant’s default, or to compensate Landlord
for any loss or damage which Landlord may incur thereby (and in this regard
Tenant hereby waives the provisions of California Civil Code Section 1950.7 and
any similar or successor statute providing that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of Rent, to repair damage caused by Tenant, or to clean the Premises, it
being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by the act or omission of Tenant or any officer, employee,
agent or invitee of Tenant). Exercise by Landlord of its rights hereunder shall
not constitute a waiver of, or relieve Tenant from any liability for, any
default. If any portion of the Letter of Credit posted as the Security Deposit
is drawn upon by Landlord for such purposes, Tenant shall, within ten (10) days
after written demand therefore, deposit a replacement Letter of Credit with
Landlord in the amount of the original Letter of Credit and within ten (10) days
after Landlord’s receipt of such replacement Letter of Credit, Landlord shall
return the previous Letter of Credit to Tenant to the extent the same has not
been drawn upon. If Tenant performs all of Tenant’s obligations hereunder, the
Letter of Credit shall be returned to Tenant (or, at Landlord’s option, to the
last assignee, if any, of Tenant’s interest under this Lease) within thirty
(30) days after the later of (i) the date of expiration or earlier termination
of this Lease, or (ii) vacation of the Premises by Tenant if the Premises has
been left in the condition specified by this Lease. Upon termination of the
original Landlord’s (or any successor owner’s) interest in the Premises, the
original Landlord (or such successor) shall be released from further liability
with respect to the Security Deposit upon the original Landlord’s (or such
successor’s) delivery of the Letter of Credit to the successor landlord and
compliance with California Civil Code Section 1950.7(d), or successor statute.
     A. The Letter of Credit deposited as a Security Deposit shall be issued by
a money-center bank (a bank which accepts deposits, which maintains accounts,
which has a local Bay Area office that will negotiate a letter of credit and
whose deposits are insured by the FDIC) whose financial strength shall be
sufficient to meet liquidity demands with respect to issued letters of credit
and which is otherwise reasonably acceptable to Landlord. The Letter of Credit
shall be issued for a term of at least twelve (12) months and shall be in a form
and with such content reasonably acceptable to Landlord. The Letter of Credit
shall specify that the issuer thereof shall notify the beneficiary of the Letter
of Credit in writing at least sixty (60) days in advance of the expiration date
of such Letter of Credit if the Letter of Credit shall not be renewed as of such
expiration date. Tenant shall either replace the expiring Letter of Credit with
another Letter of Credit in an amount equal to the original Letter of Credit or
renew the expiring Letter of Credit, in any event no later than thirty (30) days
prior to the expiration of the term of the Letter of Credit then in effect. If
Tenant fails to deposit a replacement Letter of Credit or renew the expiring
Letter of Credit, Landlord shall have the right immediately to draw upon the
expiring Letter of Credit for the full amount thereof and hold the funds drawn
as the Security Deposit. Any Letter of Credit deposited with Landlord during the
final lease year of the Term must have an expiry date no earlier than the date
which is thirty (30) days after the Lease Expiration Date. If, at any time
during the Lease Term, Landlord notifies Tenant in writing that the bank which
issued the Letter of Credit has become financially unacceptable (e.g., the bank
is under investigation by governmental authorities, the bank no longer has the
financial strength equivalent to the current financial strength of Comerica or
has filed bankruptcy or reorganization

11



--------------------------------------------------------------------------------



 



proceedings), then Tenant shall have thirty (30) days to provide Landlord with a
substitute Letter of Credit complying with all of the requirements hereof. If
Tenant does not so provide Landlord with a substitute Letter of Credit within
such time period, then Landlord shall have the right to draw upon the current
Letter of Credit and hold the funds drawn as the Security Deposit. The premium
or purchase price of, or any other bank fees (including transfer or assignment
fees) associated with, such Letter of Credit shall be paid by Tenant. The Letter
of Credit shall be transferable (and must permit multiple transfers),
irrevocable and unconditional, so that Landlord, or its successor(s) in
interest, may at any time draw on the Letter of Credit against sight drafts
presented by Landlord, accompanied by Landlord’s statement, made under penalty
of perjury, that said drawing is in accordance with the terms and conditions of
this Lease; no other document or certification from Landlord shall be required
to negotiate the Letter of Credit and the Landlord may draw on any portion of
the then uncalled upon amount thereof without regard to and without the issuing
bank inquiring as to the right or lack of right of the holder of said Letter of
Credit to effect such draws or the existence or lack of existence of any
defenses by Tenant with respect thereto. The Letter of Credit shall not be
mortgaged, assigned or encumbered in any manner whatsoever by Tenant without the
prior written consent of Landlord. The use, application or retention of the
Letter of Credit, or any portion thereof, by Landlord shall not prevent Landlord
from exercising any other right or remedy provided by this Lease or by law, it
being intended that Landlord shall not first be required to proceed against the
Letter of Credit, and such use, application or retention shall not operate as a
limitation on any recovery to which Landlord may otherwise be entitled.
     B. Tenant acknowledges and agrees that the Letter of Credit constitutes a
separate and independent contract between Landlord and the issuing bank, that
Tenant is not a third party beneficiary of such contract, and that Landlord’s
claim under the Letter of Credit for the full amount due and owing thereunder
shall not be, in any way, restricted, limited, altered or impaired by virtue of
any provision of the Bankruptcy Code, including, but not limited to,
Section 502(b)(6) of the Bankruptcy Code.
     C. The Letter of Credit shall be transferable to any of the following
parties: (i) any secured or unsecured lender of Landlord, (ii) any assignee,
successor, transferee or other purchaser of all or any portion of the Building,
or any interest in the Building, (iii) any partner, shareholder, member or other
direct or indirect beneficial owner in Landlord (to the extent of their interest
in the Lease). Further, in the event of any sale, assignment or transfer by the
Landlord of its interest in the Premises or the Lease, Landlord shall have the
right to assign or transfer the Letter of Credit to its grantee, assignee or
transferee; and in the event of any sale, assignment or transfer, the landlord
so assigning or transferring the Letter of Credit shall have no liability to
Tenant for the return of the Letter of Credit, and Tenant shall look solely to
such grantee, assignee or transferee for such return, so long as such grantee,
assignee or transferee assumes in writing all of Landlord’s obligations with
respect to the Letter of Credit. The terms of the Letter of Credit shall permit
multiple transfers of the Letter of Credit. Tenant shall use its best efforts to
cooperate with Landlord and the bank to effect the transfer(s) of the Letter of
Credit and Tenant shall be responsible for all costs of the bank associated
therewith.
ARTICLE 4
USE OF LEASED PREMISES AND OUTSIDE AREA
     4.1 PERMITTED USE: Tenant shall be entitled to use the Leased Premises
solely for the “Permitted Use” as set forth in Article 1 and for no other
purpose whatsoever. Tenant shall

12



--------------------------------------------------------------------------------



 



have the right to use the Outside Areas in conjunction with its Permitted Use of
the Leased Premises solely for the purposes for which they were designed and
intended and for no other purpose whatsoever.
     4.2 GENERAL LIMITATIONS ON USE: Tenant shall not do or permit anything to
be done in or about the Leased Premises, the Building, the Outside Areas or the
Property which does or could (i) jeopardize the structural integrity of the
Building or (ii) cause damage to any part of the Leased Premises, the Building,
the Outside Areas or the Property. Tenant shall not operate any equipment within
the Leased Premises which does or could (i) injure, vibrate or shake the Leased
Premises or the Building, (ii) damage, overload, corrode, or impair the
efficient operation of any electrical, plumbing, sewer, heating, ventilating or
air conditioning systems within or servicing the Leased Premises or the
Building, or (iii) damage or impair the efficient operation of the sprinkler
system (if any) within or servicing the Leased Premises or the Building. Tenant
shall not install any equipment or antennas on or make any penetrations of the
exterior walls or roof of the Building. Tenant shall not affix any equipment to
or make any penetrations or cuts in the floor or ceiling of the Leased Premises,
except for bolts, tie-downs or similar attachment devices so long as the use
thereof does not affect the structural components or integrity of the Building,
including without limitation, the structural elements and integrity of the
floors and foundation of the Building. Tenant shall not place any loads upon the
floors, walls, ceiling or roof systems which could endanger the structural
integrity of the Building or damage its floors, foundations or supporting
structural components. Tenant shall not place any explosive, flammable or
harmful fluids or other waste materials including Hazardous Materials in the
drainage systems of the Leased Premises, the Building, the Outside Areas or the
Property. Tenant shall not drain or discharge any fluids in the landscaped areas
or across the paved areas of the Property. Tenant shall not commit nor permit to
be committed any waste in or about the Leased Premises, the Building, the
Outside Areas or the Property. Notwithstanding anything to the contrary
contained herein, Tenant shall at all times comply, at its sole cost and
expense, with the terms and conditions of the Private Restrictions relating to
the use and occupancy of the Leased Premises, the Building, Outside Areas and
the Property.
     4.3 NOISE AND EMISSIONS: All noise generated by Tenant in its use of the
Leased Premises shall be confined or muffled so that it does not interfere with
the businesses of or annoy the occupants and/or users of adjacent properties.
All dust, fumes, odors and other emissions generated by Tenant’s use of the
Leased Premises shall be sufficiently dissipated in accordance with sound
environmental practices and exhausted from the Leased Premises in such a manner
so as not to interfere with the businesses of or annoy the occupants and/or
users of adjacent properties, or cause any damage to the Leased Premises, the
Building, the Outside Areas or the Property or any component part thereof or the
property of adjacent property owners.
     4.4 TRASH DISPOSAL: Tenant shall provide trash bins (or other adequate
garbage disposal facilities) within the trash enclosure areas provided or
permitted by Landlord outside the Leased Premises sufficient for the interim
disposal of all of its trash, garbage and waste. All such trash, garbage and
waste temporarily stored in such areas shall be stored in such a manner so that
it is not visible from outside of such areas, and Tenant shall cause such trash,
garbage and waste to be regularly removed from the Property at Tenant’s sole
cost. Tenant shall at all times keep the Leased Premises, the Building, the
Outside Areas and the Property in a clean, safe and neat condition free and
clear of all trash, garbage, waste and/or boxes, pallets and containers
containing same at all times.

13



--------------------------------------------------------------------------------



 



     4.5 PARKING: Tenant, its employees and invitees shall have the right at all
times to use the 331 parking spaces available for use by Tenant in the Outside
Areas. Tenant may designate up to 10 spaces for use exclusively by Tenant or
Tenant’s visitors, which parking spaces shall be located in the closest
proximity to the main entrance to the Leased Premises (the “Visitor Spaces”).
Tenant shall not, at any time, park or permit to be parked any recreational
vehicles, inoperative vehicles or equipment in the Outside Areas or on any
portion of the Property. Tenant agrees to assume responsibility for compliance
by its employees and invitees with the parking provisions contained herein.
     4.6 SIGNS: Other than monument, building signs and business identification
signs which are first approved by Landlord in writing, which approval shall not
be unreasonably withheld, Tenant shall have the exclusive right to place or
install on or within any portion of the Leased Premises, the exterior of the
Building, the Outside Areas or the Property any sign, advertisement, banner,
placard, or picture which may be visible from the exterior of the Leased
Premises. All required governmental approvals shall be obtained by Tenant (at
it’s sole cost and expense) in connection with any monument or sign placed or
installed on the Property. Landlord hereby agrees to reasonably cooperate with
Tenant in securing any such required governmental approvals; provided however,
Landlord shall not be required to pay any amount in connection with obtaining
such approvals. Any monument or sign installed by Tenant must at all times
comply with all Laws and the Private Restrictions and other reasonable
requirements of Landlord. Tenant shall remove all of Tenant’s monuments and
signs, repair any damage caused thereby, and restore the surface upon which the
monument or sign was affixed to its original condition, all to Landlord’s
reasonable satisfaction, upon the termination of this Lease. Tenant shall have a
right to place or install signs next to the Visitor Spaces indicating that such
Visitor Spaces are designated for Tenant’s visitor parking. Such signs shall
comply with each of the provisions of this Section 4.6.
     4.7 COMPLIANCE WITH LAWS AND PRIVATE RESTRICTIONS: Tenant shall abide by
and shall promptly observe and comply with, at its sole cost and expense, all
Laws and Private Restrictions respecting the use and occupancy of the Leased
Premises, the Building, the Outside Areas or the Property including, without
limitation, all Laws governing the use and/or disposal of hazardous materials,
and shall defend with competent counsel, indemnify and hold Landlord harmless
from any claims, damages or liability resulting from Tenant’s failure to do so.
The indemnity provision of this Article 4 shall survive the expiration or sooner
termination of this Lease, with respect to any activities of Tenant occurring on
or about the Property from and after the Delivery Date.
     4.8 COMPLIANCE WITH INSURANCE REQUIREMENTS: With respect to any insurance
policies required or permitted to be carried by Landlord in accordance with the
provisions of this Lease, Tenant shall not conduct (or permit any other person
to conduct) any activities nor keep, store or use (or allow any other person to
keep, store or use) any item or thing within the Leased Premises, the Building,
the Outside Areas or the Property which (i) is prohibited under the terms of any
of such policies, (ii) could result in the termination of the coverage afforded
under any of such policies, (iii) could give to the insurance carrier the right
to cancel any of such policies, or (iv) could cause an increase in the rates
(over standard rates) charged for the coverage afforded under any of such
policies. Tenant shall comply with all requirements of any insurance company,
insurance underwriter, or Board of Fire Underwriters

14



--------------------------------------------------------------------------------



 



which are necessary to maintain, at standard rates, the insurance coverages
carried by either Landlord or Tenant pursuant to this Lease.
     4.9 LANDLORD’S RIGHT TO ENTER: Landlord and its agents shall have the right
to enter the Leased Premises during normal business hours after giving Tenant
reasonable notice and subject to Tenant’s reasonable security measures for the
purpose of (i) inspecting the same; (ii) showing the Leased Premises to
prospective purchasers, mortgagees or tenants; (iii) making necessary
alterations, additions or repairs; and (iv) performing any of Tenant’s
obligations when Tenant has failed to do so. Landlord shall have the right to
enter the Leased Premises during normal business hours (or as otherwise agreed),
subject to Tenant’s reasonable security measures, for purposes of supplying any
maintenance or services agreed to be supplied by Landlord. Landlord shall have
the right to enter the Outside Areas during normal business hours for purposes
of (i) inspecting the exterior of the Building and the Outside Areas,
(ii) posting notices of non-responsibility, (iii) supplying any services to be
provided by Landlord, and (iv) provided Tenant (or any Tenant Affiliate or
Tenant Successor) has not exercised the Extension Option, placing “For Lease”
signs in the Outside Areas designated on the attached Schedule 1 within the last
six (6) months of the Term. Any entry into the Leased Premises or the Outside
Areas obtained by Landlord in accordance with this Article 4 shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, the Leased Premises, or an eviction, actual or constructive of
Tenant from the Leased Premises or any portion thereof.
     4.10 Intentionally Deleted.
     4.11 RULES AND REGULATIONS: Landlord shall have the right from time to time
to establish reasonable rules and regulations and/or amendments or additions
thereto resulting from the use of the Leased Premises and the Outside Areas for
the care and orderly management of the Property. Upon delivery to Tenant of a
copy of such rules and regulations or any amendments or additions thereto,
Tenant shall comply with such rules and regulations. A violation by Tenant of
any of such rules and regulations shall constitute a default by Tenant under
this Lease. If there is a conflict between the rules and regulations and any of
the provisions of this Lease, the provisions of this Lease shall prevail.
Landlord shall not be responsible or liable to Tenant for the violation of such
rules and regulations by any other tenant of the Property.
     4.12 ENVIRONMENTAL PROTECTION: Landlord may voluntarily cooperate in a
reasonable manner with the efforts of all governmental agencies in reducing
actual or potential environmental damage. Tenant shall not be entitled to
terminate this Lease or to any reduction in or abatement of rent by reason of
such compliance or cooperation. Tenant agrees at all times to cooperate fully
with Landlord and to abide by all rules and regulations and requirements which
Landlord may reasonably prescribe in order to comply with the requirements and
recommendations of governmental agencies regulating, or otherwise involved in,
the protection of the environment.
     4.13 OUTSIDE AREAS: Tenant, in its use of the Outside Areas, shall at all
times keep the Outside Areas in a safe condition free and clear of all debris
and trash (except within existing enclosed trash areas). If unauthorized persons
are using any of the Outside Areas by reason of, or under claim of, the express
or implied authority or consent of Tenant, then Tenant, upon demand of Landlord,
shall restrain, to the fullest extent then allowed by Law, such unauthorized use
(including, without limitation any unauthorized use pursuant to the terms of the
Private Restrictions), and shall initiate such appropriate proceedings as may be
required to so restrain

15



--------------------------------------------------------------------------------



 



such use. No tanks or fuel containers whether above or below ground level, or
inoperable vehicles shall be stored upon or permitted to remain outside the
Leased Premises except as approved by the applicable governmental authority and
in fully fenced and screened areas outside the Building which have been designed
for such purpose and have been approved in writing by Landlord for such use by
Tenant. Without limiting the foregoing, Tenant’s use of the Outside Areas shall
at all times comply with the Private Restrictions relating to the use and
occupancy of such Outside Areas.
     4.14 HAZARDOUS MATERIALS: Landlord and Tenant agree as follows with respect
to the existence or use of Hazardous Materials on the Property:
     A. Any handling, transportation, storage, treatment, disposal or use of
Hazardous Materials by Tenant, Tenant’s agents, or any other party after the
Effective Date of this Lease in or about the Property shall strictly comply with
all applicable Hazardous Materials Laws. Tenant shall indemnify, defend upon
demand with counsel reasonably acceptable to Landlord, and hold harmless
Landlord from and against any and all liabilities, losses, claims, damages, lost
profits, consequential damages, interest, penalties, fines, court costs,
remediation costs, investigation costs, and other expenses which result from or
arise in any manner whatsoever out of the use, storage, treatment,
transportation, release, or disposal of Hazardous Materials on or about the
Property by Tenant, Tenant’s agents, permitees, or invitees after the Effective
Date. Tenant shall not be responsible for any Hazardous Materials handling,
transportation, storage, treatment, disposal or use on or about the Property
prior to the Effective Date.
     B. If the presence of Hazardous Materials on the Property caused or
permitted by Tenant, Tenant’s agents, permitees, or invitees after the Effective
Date of this Lease results in contamination or deterioration of water or soil on
any other part of the Property, then Tenant shall promptly take any and all
action necessary to investigate and remediate such contamination. Tenant shall
further be solely responsible for, and shall defend, indemnify and hold Landlord
and its agents harmless from and against, all claims, costs and liabilities,
including attorney’s fees and costs, arising out of or in connection with any
investigation and remediation (including investigative analysis, removal,
cleanup, and/or restoration work) resulting from the presence of Hazardous
Materials on the Property caused or permitted by Tenant, Tenant’s agents,
permitees, invitees or assigns, which may be required hereunder to return the
Leased Premises, Building, Outside Areas, and/or Property and any other property
of whatever nature to their condition existing prior to the appearance of such
Hazardous Materials.
     C. Landlord and Tenant shall each give written notice to the other as soon
as reasonably practicable of (i) any communication received from any
governmental authority concerning Hazardous Materials which relates to the
Property, and (ii) any contamination of the Property by Hazardous Materials
which constitutes a violation of any Hazardous Materials Law. Tenant
acknowledges that Landlord, as the owner of the Property, at Landlord’s
election, shall have the sole right at Tenant’s expense to negotiate, defend,
approve, and/or appeal any action taken or order issued with regard to Hazardous
Materials by any applicable governmental authority. Tenant may use small
quantities of household chemicals such as adhesives, lubricants, and cleaning
fluids in order to conduct its business at the Leased Premises and such other
Hazardous Materials as are necessary to the operation of Tenant’s business of
which Landlord receives notice prior to such Hazardous Materials being brought
onto the Property (or any portion thereof) and which Landlord consents in
writing may be brought onto the Property. Landlord’s consent shall in no way
relieve Tenant from any of its obligations as contained herein; provided,

16



--------------------------------------------------------------------------------



 



however, that if Landlord shall consent in writing to Tenant bringing certain
Hazardous Materials onto the Property, Tenant shall not subsequently be required
to obtain Landlord’s written consent to bring the same Hazardous Materials on
the Property unless there is a material change in any matter relating to such
Hazardous Materials, including, without limitation, a material change in the
quantity thereof or a material change in the use thereof, from the time that
Landlord granted its initial approval thereof. Tenant shall notify Landlord in
writing at least ten (10) days prior to the first appearance of any Hazardous
Material on the Leased Premises, Building, Outside Areas, and/or Property.
Tenant shall provide Landlord with a list of all Hazardous Materials and the
quantities of each Hazardous Material to be stored on any portion of the
Property, and upon Landlord’s request Tenant shall provide Landlord with copies
of any and all Hazardous Materials Management Plans, Material Safety Data
Sheets, Hazardous Waste Manifests, and other documentation maintained or
received by Tenant pertaining to the Hazardous Materials used, stored, or
transported or to be used, stored, or transported on any portion of the
Property. At any time during the Lease Term, Tenant shall, within five (5) days
after written request therefor received from Landlord, disclose in writing all
Hazardous Materials that are being used by Tenant on the Property (or have been
used on the Property), the nature of such use, and the manner of storage and
disposal.
     D. Landlord may cause testing wells to be installed on the Property, and
may cause the ground water to be tested to detect the presence of Hazardous
Material by the use of such tests as are then customarily used for such
purposes. If Tenant so requests, Landlord shall supply Tenant with copies of
such test results. The cost of such tests and of the installation, maintenance,
repair and replacement of such wells shall be paid by Tenant if such tests
disclose the existence of facts which give rise to liability of Tenant pursuant
to its indemnity given in A and or B above. Landlord may retain consultants to
inspect the Property, conduct periodic environmental audits, and review any
information provided by Tenant. Tenant shall pay the reasonable cost of fees
charged by Landlord and/or Landlord’s consultants as a Property Maintenance
Cost.
     E. Upon the expiration or earlier termination of the Lease, Tenant, at its
sole cost, shall remove all Hazardous Materials from the Property caused or
permitted by Tenant, its invitees, agents or assigns and shall provide to
Landlord from a registered environmental consultant selected by Tenant and
reasonably acceptable to Landlord (or if Tenant shall not select a registered
environmental consultant, an environmental consultant chosen by Landlord, whose
fees shall be paid directly by Tenant) the request for closure that will be
provided to the local governmental agency, which request will indicate the
closure plan, the test results, and the conclusion that the test results
indicate that the site is ready to be closed as to Tenant’s use of hazardous
materials on site. Tenant will also provide to Landlord a site closure letter or
site approval letter from the fire department or any other applicable
governmental authority indicating that the property has been inspected and based
on the request for closure and the data and representations attached thereto,
that the site may be closed. Landlord may retain, at Landlord’s sole cost, its
own environmental consultant to oversee Tenant’s request for closure and the
closure letter procedures described above, which environmental consultant shall
reasonably approve Tenant’s closure of the site for such closure to be deemed
acceptable pursuant to this Section 4.14(E). If Tenant fails to so surrender the
Property upon the expiration or earlier termination of this Lease, Tenant shall
indemnify and hold Landlord harmless from all damages resulting from Tenant’s
failure to surrender the Property as required hereby, including, without
limitation, any claims or damages in connection with the condition of the
Property including, without limitation, damages occasioned by the inability to
release the Property (or any portion

17



--------------------------------------------------------------------------------



 



thereof) or a reduction in the fair market and/or rental value of the Property,
Building, Outside Areas, and/or Property by reason of the existence of any
Hazardous Materials in or around the Leased Premises, Building, Outside Areas,
and/or Property.
     F. As used herein, the term “Hazardous Materials(s)” means any hazardous or
toxic substance, material or waste, which is or becomes regulated by any
federal, state, regional or local governmental authority because it is in any
way hazardous, toxic, carcinogenic, mutagenic or otherwise adversely affects any
part of the environment or creates risks of any such hazards or effects,
including, but not limited to, petroleum; asbestos, and polychlorinated bipheyls
and any material, substance, or waste (a) defined as a “hazardous waste,”
“extremely hazardous waste” or “restricted hazardous waste” under
Sections 25115, 25117 or 25122.7, or listed pursuant to Section 25140 of the
California Health and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste
Control Law); (b) defined as a “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8 (Carpenter-Presley
Tanner Hazardous Substance Account Act); (c) defined as a “hazardous material,”
“hazardous substance” or “hazardous waste” under Section 25501 of the California
Health and Safety Code, Division 20, Chapter 6.95 (Hazardous Materials Release
Response Plans and Inventory); (d) defined as a “hazardous substance” under
Section 25281 of the California Health and Safety Code, Division 20, Chapter 6.7
(Underground Storage of Hazardous Substances); (e) defined as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 United States Code
Sections 1251 et seq. (33 U.S.C. 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. 1317); (f) defined as a “hazardous waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 United States
Code Sections 6901 et seq. (42 U.S.C. 6903); or (g) defined as a “hazardous
substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 United States Code Section 9601 et seq. (42
U.S.C. 9601) or (h) defined as a “hazardous substance” pursuant to Section 311
of the Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq. or (i) listed
pursuant to Section 307 of the Federal Water Pollution Control Act (33 U.S.C.
1317 ) or ( j ) regulated under the Toxic Substances Control Act (15 U.S.C. 2601
et seq.) or (k) defined as a “hazardous material “under Section 66680 or 66084
of Title 22 of the California Code of Regulations (Administrative Code)
(l) listed in the United States Department of Transportation Hazardous Materials
Table (49 C. F.R. 172.101) or (m) listed by the Environmental Protection Agency
as “hazardous substances” ( 4 0 C.F.R. Part 302 ) and amendments thereto . The
term “Hazardous Material Laws” shall mean (i) all of the foregoing laws as
amended from time to time and (ii) any other federal, state, or local law,
ordinance, regulation, or order regulating Hazardous Materials.
     G. Tenant’s failure to comply with any of the requirements of this
Article 4 regarding the storage, use, disposal, or transportation of Hazardous
Materials, or the appearance of any Hazardous Materials on the Leased Premises,
Building, Common Area, Outside Area, and/or the Property without Landlord’s
consent shall be an Event of Default as defined in this Lease. The obligations
of Landlord and Tenant under this Article 4 shall survive the expiration or
earlier termination of the Lease Term. The rights and obligations of Landlord
and Tenant with respect to issues relating to Hazardous Materials are
exclusively established by this Article 4. In the event of any inconsistency
between any other part of this Lease and this Article 4, the terms of this
article shall control.

18



--------------------------------------------------------------------------------



 



ARTICLE 5
REPAIRS, MAINTENANCE, SERVICES AND UTILITIES
     5.1 REPAIR AND MAINTENANCE: Except in the case of damage to or destruction
of the Leased Premises, the Building, the Outside Areas or the Property caused
by an act of God or other peril, in which case the provisions of Article 10
shall control, the parties shall have the following obligations and
responsibilities with respect to the repair and maintenance of the Leased
Premises, the Building and the Outside Areas.
     A. Tenant’s Obligation: Tenant shall, at all times during the Lease Term
and at its sole cost and expense, regularly clean and continuously keep and
maintain in good order, condition and repair the Leased Premises and every part
thereof including, without limiting the generality of the foregoing, (i) the
roof membrane, all interior walls, floors and ceilings, (ii) all windows, doors
and skylights, (iii) all electrical wiring, conduits and connectors (except
those electrical wiring, conduits and connectors existing as of the Delivery
Date which shall be a Landlord obligation pursuant to Section 5.1(B) below),
(iv) all fixtures, (v) all plumbing, pipes, sinks, toilets, faucets and drains,
(vi) all lighting fixtures, bulbs and lamps, (vii) all heating, ventilating and
air conditioning equipment, and (viii) all entranceways to the Leased Premises.
Tenant shall hire, at Tenant’s sole cost and expense, a licensed heating,
ventilating and air conditioning contractor to regularly and periodically (not
less frequently than every three months) inspect and perform required
maintenance on the heating, ventilating and air conditioning equipment and
systems serving the Leased Premises. The HVAC contractor engaged for such
purpose shall be reasonably approved by Landlord. Tenant shall provide Landlord
with copies of all HVAC maintenance reports on a quarterly basis, including
copies of contractor recommendations for repairs and/or replacement. If any
repairs and/or replacements are recommended by the contractor, Tenant shall
perform such repairs and/or replacements and shall provide Landlord with
evidence that such repairs and/or replacements have been completed in accordance
with the contractor’s recommendations. Tenant shall, at all times during the
Lease Term, keep in a clean and safe condition the Outside Areas. Tenant shall
regularly and periodically sweep and clean the driveways and parking areas.
Tenant shall, at its sole cost and expense, repair all damage to the Leased
Premises, the Building, the Outside Areas or the Property caused by the
activities of Tenant, its employees, invitees or contractors promptly following
written notice from Landlord to so repair such damage. Landlord (or its agent)
shall have the right at any time during the Term, upon providing prior notice to
Tenant, to enter and inspect the Property for the purpose of verifying the
performance of the required maintenance and repairs by Tenant. If Tenant shall
fail to hire a contractor as required pursuant to this Section 5.1(A) or fail to
perform the required maintenance or fail to make repairs required of it pursuant
to this Article 5 within ten (10) days following notice from Landlord to do so,
then Landlord may, at its election and without waiving any other remedy it may
otherwise have under this Lease or at Law, hire such contractor, perform such
maintenance or make such repairs and charge to Tenant, as Additional Rent
pursuant to Section 3.2(D) not subject to the Maintenance Costs Cap, the costs
so incurred by Landlord for same. All glass within or a part of the Leased
Premises, both interior and exterior, is at the sole risk of Tenant and any
broken glass shall promptly be replaced by Tenant at Tenant’s expense with glass
of the same kind, size and quality. During the last three (3) years of the Lease
Term, to the extent any of Tenant’s maintenance responsibilities set forth
herein cause the need for the replacement of a capital item which has a useful
life of over five (5) years and the cost of replacement of such item exceeds
Twenty Five Thousand Dollars ($25,000)), Tenant shall obtain Landlord’s
reasonable approval for the replacement of such capital item (which approval
shall be

19



--------------------------------------------------------------------------------



 



conditioned upon Tenant not being in default beyond any applicable cure period),
and, if approved, Landlord shall pay for the cost of replacing such item,
provided that upon completion of the replacement, Tenant shall reimburse
Landlord for the amortized cost portion of the replacement cost that is
attributed to the period of useful life prior to the expiration of Lease Term
(as such term may be extended pursuant to the terms hereof), which useful life
shall be reasonably determined by Landlord. Notwithstanding anything to the
contrary contained herein, any replacement of a capital item to be charged to
Tenant pursuant to this Section 5.1A shall be considered a Property Maintenance
Cost and charged to Tenant as Additional Rent pursuant to Section 3.2(D) above
and shall not be subject to the Maintenance Costs Cap. Notwithstanding the
foregoing, if during the original Lease Term Landlord shall pay for any portion
of a capital item pursuant to this Section 5.1.A and Tenant shall thereafter
exercise its Extension Option, Tenant shall upon its exercise of such Extension
Option pay for the remaining portion of the amortized cost portion of the
replacement cost that is attributable to the number of years in the Extended
Term, and Tenant shall pay to Landlord concurrently with the exercise of such
Extension Option and as a condition to the effectiveness thereof, such amount as
a lump sum payment together with interest thereon from the date paid by Landlord
at the rate of eight percent (8%) per annum compounded annually. By way of
illustration, if Tenant has only three (3) years of the Lease Year remaining and
at such time Landlord incurs a cost to replace a capital item of $100,000 with
respect to a capital item that has a useful life of ten (10) years, then Tenant
shall reimburse Landlord for $30,000 of the replacement cost of such capital
item at the time such cost is incurred and if Tenant then exercises its
Extension Option and the Lease Term is thereby extended for five (5) years, then
Tenant shall also pay Landlord 5/7 of the remaining $70,000 replacement cost
with respect to such item plus interest accrued on such cost from the date the
cost was incurred at eight percent (8%) per annum compounded annually in the
total amount of $62,986. In the event Tenant remains in the Premises after the
Extended Term then Tenant shall continue to pay the unamortized portion of the
replacement cost of the capital item at eight percent (8%) per annum compounded
annually through the end of its useful life.
     B. Landlord’s Obligation: Landlord shall, at all times during the Lease
Term, maintain in good condition and repair: (i) the exterior and structural
parts of the Building (including the foundation, subflooring, load-bearing and
exterior walls, and structural elements of the roof), (ii) the building shell
and any cracking due to settling, (iii) major building systems and underground
utilities, (iv) all electrical wiring, conduits and connectors existing on the
Leased Premises as of the Delivery Date, and (v) the landscaped areas located
outside the Building. The provisions of this Section 5.1(B) shall in no way
limit the right of Landlord to charge to Tenant, as Additional Rent pursuant to
Article 3 (to the extent permitted pursuant to Article 3), the costs incurred by
Landlord in performing such maintenance and/or making such repairs.
     C. Americans With Disabilities Act (“ADA”) and Similar Acts: During the
Lease Term, Landlord, at its sole cost and expense, shall be responsible for
compliance with the ADA, Title 24 of the California Administrative Code, and
other similar federal, state, and local laws and regulations, with respect to
the structural walls, foundations, electrical and structural systems, concrete
sub-flooring, structural elements of the roof, major building systems, and
underground utilities, including the Building shell and Landlord shall have no
other liability or obligations with respect to compliance with the ADA.
Notwithstanding anything to the contrary contained herein, during the Lease
Term, Tenant, at its sole cost and expense, shall cause all alterations,
additions, improvements and repairs made by Tenant to the Leased Premises to
comply with the provisions of the ADA, Title 24 of the California Administrative
Code, and

20



--------------------------------------------------------------------------------



 



other similar federal, state and local laws and regulations required by Tenant’s
use or occupation of the Leased Premises.
     5.2 UTILITIES: Tenant shall arrange, at its sole cost and expense and in
its own name, for the supply of gas and electricity to the Leased Premises. In
the event that such services are not separately metered, Tenant shall, at its
sole expense, cause such meters to be installed. Landlord shall maintain the
water meter(s) in its own name; provided, however, that if at any time during
the Lease Term Landlord shall require Tenant to put the water service in
Tenant’s name, Tenant shall do so at Tenant’s sole cost. Tenant shall be
responsible for determining if the local supplier of water, gas and electricity
can supply the needs of Tenant and whether or not the existing water, gas and
electrical distribution systems within the Building and the Leased Premises are
adequate for Tenant’s needs. Tenant shall be responsible for determining if the
existing sanitary sewer system now servicing the Leased Premises and the
Property is adequate for Tenant’s needs. Notwithstanding the provisions of
Section 3.2 regarding payment of Additional Rent, commencing on the Lease
Commencement Date and continuing throughout the Lease Term, Tenant shall pay all
charges for water, gas, electricity, and storm and sanitary sewer services as so
supplied to the Leased Premises, irrespective of whether or not the services are
maintained in Landlord’s or Tenant’s name.
     5.3 SECURITY: Tenant acknowledges that Landlord has not undertaken any duty
whatsoever to provide security for the Leased Premises, the Building, the
Outside Areas or the Property and, accordingly, Landlord is not responsible for
the security of same or the protection of Tenant’s property or Tenant’s
employees, invitees or contractors. To the extent Tenant determines that such
security or protection services are advisable or necessary, Tenant shall arrange
for and pay the costs of providing same.
     5.4 ENERGY AND RESOURCE CONSUMPTION: Landlord may voluntarily cooperate in
a reasonable manner with the efforts of governmental agencies and/or utility
suppliers in reducing energy or other resource consumption within the Property.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such compliance or cooperation. Tenant agrees at
all times to cooperate fully with Landlord and to abide by all reasonable rules
established by Landlord (i) in order to maximize the efficient operation of the
electrical, heating, ventilating and air conditioning systems and all other
energy or other resource consumption systems within the Property and/or (ii) in
order to comply with the requirements and recommendations of utility suppliers
and governmental agencies regulating the consumption of energy and/or other
resources.
     5.5 LIMITATION OF LANDLORD’S LIABILITY: Landlord shall not be liable to
Tenant for injury to Tenant, its employees, agents, invitees or contractors,
damage to Tenant’s property or loss of Tenant’s business or profits, nor shall
Tenant be entitled to terminate this Lease or to any reduction in or abatement
of rent by reason of any matter relating to this Lease or the Leased Premises
unless the same is caused by Landlord’s gross negligence or willful misconduct.
Without limiting the foregoing, Landlord shall not be liable to Tenant as a
result of (i) Landlord’s failure to provide security services or systems within
the Property for the protection of the Leased Premises, the Building or the
Outside Areas, or the protection of Tenant’s property or Tenant’s employees,
invitees, agents or contractors, or (ii) Landlord’s failure to perform any
maintenance or repairs to the Leased Premises, the Building, the Outside Areas
or the Property until Tenant shall have first notified Landlord, in writing, of
the need for such maintenance or repairs, and then only after Landlord shall
have had a reasonable period of

21



--------------------------------------------------------------------------------



 



time following its receipt of such notice within which to perform such
maintenance or repairs, or (iii) any failure, interruption, rationing or other
curtailment in the supply of water, electric current, gas or other utility
service to the Leased Premises, the Building, the Outside Areas or the Property
from whatever cause (other than Landlord’s active gross negligence or willful
misconduct), or (iv) the unauthorized intrusion or entry into the Leased
Premises by third parties (other than Landlord).
ARTICLE 6
ALTERATIONS AND IMPROVEMENTS
     6.1 BY TENANT: Tenant shall not make any alterations to or modifications of
the Leased Premises or construct any improvements to or within the Leased
Premises without Landlord’s prior written approval, which approval shall not be
unreasonably withheld, and then not until Landlord shall have first approved, in
writing, the plans and specifications therefore, which approval shall not be
unreasonably withheld, conditioned or delayed (the “Alterations”).
Notwithstanding the foregoing, Landlord approval shall not be required with
respect to non-structural Alterations to the Leased Premises, which
non-structural Alterations do not exceed, in the aggregate, Fifty Thousand
Dollars ($50,000). All work undertaken by Tenant shall be done in accordance
with all Laws and in a good and workmanlike manner using new materials of good
quality that match or complement the original improvements existing as of the
Lease Commencement Date. Tenant shall not commence the making of any such
Alterations or the construction of any such Alterations until (i) all required
governmental approvals and permits shall have been obtained, (ii) all
requirements regarding insurance imposed by this Lease have been satisfied,
(iii) Tenant shall have given Landlord at least five (5) business days prior
written notice of its intention to commence such work so that Landlord may post
and file notices of non-responsibility, and (iv) if requested by Landlord,
Tenant shall have obtained broad form builder’s risk insurance in an amount
satisfactory to Landlord to cover any perils relating to the proposed work not
covered by insurance carried by Tenant pursuant to Article 9. In no event shall
Tenant make any modifications, alterations or improvements to any areas outside
of the Leased Premises. As used in this Article, the term “modifications,
alterations and/or improvements” shall include, without limitation, the
installation of additional electrical outlets, overhead lighting fixtures,
drains, sinks, partitions, doorways, or the like.
     6.2 INITIAL ALTERATIONS: Subject to payment of the Tenant Improvement
Allowance and otherwise in accordance with the terms and provisions of the
Tenant Improvement Agreement attached hereto as Exhibit “D”, all modifications,
alterations or improvements, once approved in accordance with this Section 6.1,
shall be made, constructed or installed by Tenant at Tenant’s expense, using a
licensed contractor first approved by Landlord, in substantial compliance with
the Landlord approved plans and specifications therefore. To the extent Tenant
does not use the entire Tenant Improvement Allowance, any excess may be credited
toward Base Monthly Rent owed during the initial twenty-four (24) months of the
Lease Term.
     6.3 OWNERSHIP OF ALTERATIONS: All Alterations made or added to the Leased
Premises by Tenant (which does not include Tenant’s inventory, equipment,
movable furniture, wall decorations and trade fixtures) shall be deemed real
property and a part of the Leased Premises, but shall remain the property of
Tenant during the Lease Term. Any such Alterations, once completed, shall not be
altered or removed from the Leased Premises during the Lease Term without
Landlord’s written approval first obtained in accordance with the provisions of

22



--------------------------------------------------------------------------------



 



Section 6.1 above. At the expiration or sooner termination of this Lease, all
such Alterations shall automatically become the property of Landlord and shall
be surrendered to Landlord as a part of the Leased Premises as required pursuant
to Article 2, unless Landlord shall require Tenant to remove any of such
Alterations in accordance with the provisions of Article 2, in which case Tenant
shall so remove same. Landlord shall have no obligation to reimburse to Tenant
all or any portion of the cost or value of any Alterations so surrendered to
Landlord. All modifications, alterations or improvements which are installed or
constructed on or attached to the Leased Premises by Landlord at Landlord’s
expense shall be deemed real property and a part of the Leased Premises and
shall be the property of Landlord. All lighting, plumbing, electrical, heating,
ventilating and air conditioning fixtures, partitioning, window coverings, wall
coverings and floor coverings installed by Tenant shall be deemed Alterations to
the Leased Premises and not trade fixtures of Tenant.
     6.4 ALTERATIONS: Tenant shall, at its sole cost make all modifications,
alterations and improvements to the Property that are required by any Law
because of (i) Tenant’s use or occupancy of the Leased Premises, the Building,
the Outside Areas, or the Property, (ii) Tenant’s application for any permit or
governmental approval, or (iii) Tenant’s making of any Alterations to or within
the Leased Premises. Except as provided for in the preceding sentence, if
Landlord shall, at any time during the Lease Term, (i) be required by any
governmental authority to make any modifications, alterations or improvements to
the Building or the Project, (ii) modify the existing (or construct additional)
capital improvements or provide building service equipment for the purpose of
reducing the consumption of utility services or project maintenance costs for
the Property, the cost incurred by Landlord in making such modifications,
alterations or improvements, including an eight percent (8%) per annum cost of
money factor, shall be amortized by Landlord over the useful life of such
modifications, alterations or improvements, as determined in accordance with
generally accepted accounting standards, and the monthly amortized cost of such
modifications, alterations and improvements as so amortized shall be considered
a Property Maintenance Cost and charged to Tenant as Additional Rent pursuant to
Section 3.2(D) above and shall not be subject to the Maintenance Costs Cap.
     6.5 LIENS: Tenant shall keep the Property and every part thereof free from
any liens and shall pay when due all bills arising out of any work performed,
materials furnished, or obligations incurred by Tenant, its agents, employees or
contractors relating to the Property. If any such claim of lien is recorded
against Tenant’s interest in this Lease, the Property or any part thereof,
Tenant shall promptly notify Landlord in writing of such lien, bond against,
discharge or otherwise cause such lien to be entirely released within the
earlier of fifteen (15) days after Tenant’s actual knowledge thereof or fifteen
(15) days after receipt of written demand from Landlord to release or bond the
lien. Tenant’s failure to do so shall be conclusively deemed a material default
under the terms of this Lease.
ARTICLE 7
ASSIGNMENT AND SUBLETTING BY TENANT
     7.1 BY TENANT: Except as set forth in Section 7.10 below, Tenant shall not
sublet the Leased Premises (or any portion thereof) or assign or encumber its
interest in this Lease, whether voluntarily or by operation of Law, without
Landlord’s prior written consent first obtained in accordance with the
provisions of this Article 7, which consent shall not be unreasonably withheld.
Any attempted subletting, assignment or encumbrance without Landlord’s prior
written consent, at Landlord’s election, shall constitute a default by Tenant
under the terms of this Lease.

23



--------------------------------------------------------------------------------



 



The acceptance of rent by Landlord from any person or entity other than Tenant,
or the acceptance of rent by Landlord from Tenant with knowledge of a violation
of the provisions of this Article, shall not be deemed to be a waiver by
Landlord of any provision of this Article 7 or this Lease or to be a consent to
any subletting by Tenant or any assignment or encumbrance of Tenant’s interest
in this Lease.
     7.2 MERGER OR REORGANIZATION: If Tenant is a corporation, any dissolution,
merger, consolidation or other reorganization of Tenant, or the sale or other
transfer in the aggregate over the Lease Term of a controlling percentage of the
capital stock of Tenant, shall be deemed a voluntary assignment of Tenant’s
interest in this Lease. The phrase “controlling percentage” means the ownership
of and the right to vote stock possessing more than fifty percent (50%) of the
total combined voting power of all classes of Tenant’s capital stock issued,
outstanding and entitled to vote for the election of directors. If Tenant is a
partnership, a withdrawal or change, whether voluntary, involuntary or by
operation of Law, of any general partner, or the dissolution of the partnership,
shall be deemed a voluntary assignment of Tenant’s interest in this Lease.
     7.3 LANDLORD’S ELECTION: If Tenant or Tenant’s successors shall desire to
assign its interest under this Lease or to sublet the Leased Premises, Tenant
and Tenant’s successors must first notify Landlord, in writing, of its intent to
so assign or sublet, at least fifteen (15) days in advance of the date it
intends to so assign its interest in this Lease or sublet the Leased Premises
but not sooner than sixty (60) days in advance of such date, specifying in
detail the terms of such proposed assignment or subletting, including the name
of the proposed assignee or sublessee, the proposed assignee’s or sublessee’s
intended use of the Leased Premises, a current financial statement of such
proposed assignee or sublessee and the form of documents to be used in
effectuating such assignment or subletting. Landlord shall have a period of ten
(10) business days following receipt of such notice and receipt of all
information requested by Landlord regarding the proposed assignee or sublessee
within which to either (i) consent to such requested assignment or subletting
subject to Tenant’s and Tenant’s successors’ compliance with the conditions set
forth in Section 7.4 below or (ii) refuse to so consent to such requested
assignment or subletting, provided that such consent shall not be unreasonably
withheld, conditioned or delayed. Landlord’s failure to respond within thirty
(30) calendar days of Tenant’s request shall be deemed a consent to the
assignment or subletting.
     Without limiting the other reasons for which Landlord may reasonably
withhold its consent to any proposed assignment or subletting, it shall not be
unreasonable for Landlord to withhold its consent to any proposed assignment or
subletting if (i) the proposed assignee’s or subtenant’s anticipated use of the
Premises involves the storage, use or disposal of a Hazardous Material that
materially differs from the storage, use or disposal of Hazardous Materials
engaged in by Tenant and consented to by Landlord pursuant to the terms hereof;
(ii) if the proposed assignee or subtenant has been required by any prior
landlord, lender or governmental authority to clean up Hazardous Materials
unlawfully discharged by the proposed assignee or subtenant; or (iii) if the
proposed assignee or subtenant is subject to investigation or enforcement order
or proceeding by any governmental authority in connection with the use, disposal
or storage of a Hazardous Material. Tenant and Tenant’s successors covenant and
agree to supply to Landlord, upon request, all necessary or relevant information
which Landlord may reasonably request respecting such proposed assignment or
subletting and/or the proposed assignee or sublessee. Landlord’s review period
shall not commence until Landlord has received all information requested by
Landlord.

24



--------------------------------------------------------------------------------



 



     7.4 CONDITIONS TO LANDLORD’S CONSENT: If Landlord elects to consent to such
requested assignment, subletting or encumbrance, such consent shall be expressly
conditioned upon the occurrence of each of the conditions below set forth, and
any purported assignment, subletting or encumbrance made or ordered prior to the
full and complete satisfaction of each of the following conditions shall be void
and, at the election of Landlord, which election may be exercised at any time
following such a purported assignment, subletting or encumbrance shall
constitute a material default by Tenant under this Lease giving Landlord the
absolute right to terminate this Lease. The conditions are as follows:
     A. Landlord having approved in form and substance the assignment or
sublease agreement (or the encumbrance agreement), which approval shall not be
unreasonably withheld by Landlord if the requirements of this Article 7 are
otherwise complied with. Without limiting the foregoing, such agreement shall
contain a provision that it may not be amended or modified without the
Landlord’s prior written consent, the absence of which will cause any such
amendment or modification to be null and void.
     B. Each such sublessee or assignee having agreed, in writing satisfactory
to Landlord and its counsel and for the benefit of Landlord, to assume, to be
bound by, and to perform the obligations of this Lease to be performed by Tenant
(or, in the case of an encumbrance, each such encumbrancer having similarly
agreed to assume, be bound by and to perform Tenant’s obligations upon a
foreclosure or transfer in lieu thereof).
     C. Tenant having fully and completely performed all of its obligations
under the terms of this Lease through and including the date of the requested
consent, as well as through and including the date such assignment or subletting
is to become effective.
     D. Tenant having reimbursed to Landlord all reasonable costs and attorneys
fees incurred by Landlord in conjunction with the processing and documentation
of any such requested subletting, assignment or encumbrance.
     E. Tenant having delivered to Landlord a complete and fully-executed
duplicate original of such sublease agreement, assignment agreement or
encumbrance (as applicable) and all related agreements
     F. After deduction of any costs associated with such sublease, assignment
or encumbrance, including any broker commissions, reasonable attorneys’ fees and
tenant improvement expenses with respect to any sublease, Tenant having paid, or
having agreed in writing to pay as to future payments, to Landlord fifty percent
(50%) of all Assignment Consideration or Excess Rentals (both as defined in
Section 7.5 below) to be paid to Tenant or to any other on Tenant’s behalf or
for Tenant’s benefit for such assignment or subletting, as follows:
          (1) If Tenant assigns its interest under the Lease and if all or a
portion of the consideration for such assignment is to be paid by the assignee
at the time of the assignment, that Tenant shall have paid to Landlord and
Landlord shall have received an amount equal to fifty percent (50%) of the
Assignment Consideration so paid or to be paid whichever is the greater) at the
time of the assignment by the assignee; or

25



--------------------------------------------------------------------------------



 



          (2) If Tenant assigns its interest under this Lease and if Tenant is
to receive all or a portion of the consideration for such assignment in future
installments, that Tenant and Tenant’s assignee shall have entered into a
written agreement with and for the benefit of Landlord satisfactory to Landlord
and its counsel whereby Tenant and Tenant’s assignee jointly agree to pay to
Landlord an amount equal to fifty percent (50%) of all such future Assignment
Consideration installments to be paid by such assignee as and when such
Assignment Consideration is so paid.
          (3) If Tenant subleases the Leased Premises, that Tenant and Tenant’s
sublessee shall have entered into a written agreement with and for the benefit
of Landlord satisfactory to Landlord and its counsel whereby Tenant and Tenant’s
sublessee jointly agree to pay to Landlord fifty percent (50%) of all Excess
Rentals to be paid by such sublessee as and when such Excess Rentals are so paid
and fifty percent (50%) of any payment upon termination or modification of a
sublease.
     7.5 ASSIGNMENT CONSIDERATION AND EXCESS RENTALS DEFINED: For purposes of
this article, the term “Assignment Consideration” shall mean all consideration
to be paid by the Assignee as consideration for such assignment, and the term
“Excess Rentals” shall mean all consideration to be paid by the Sublessee in
excess of the rent to be paid by said Sublessee/Sublessor for the premises
subleased for the same period. Assignment Considerations and/or Excess Rentals
shall include all payments made or to be made by any Assignee or Sublessee
relating in any way to any transfer of an interest in the Lease or the Leased
Premises including, but not limited to, any payment made with respect to
property which would or shall become Landlord’s property upon the expiration or
earlier termination of the Lease, whether such property was installed or paid
for by Landlord or by Tenant or Tenant’s successors. In the event Tenant or
Tenant’s successors sublease a portion of the Leased Premises, Excess Rentals
shall be calculated by subtracting the rent payable by the Sublessor for the
portion of the Leased Premises so sublet from all consideration to be paid by
such Sublessee. Rent payable by the Sublessor for the portion of the Leased
Premises so sublet shall be calculated by multiplying the Base Monthly Rent
payable by the Sublessor for the Leased Premises leased by such Sublessor by a
fraction, the numerator of which is the area in square feet subleased and the
denominator of which is the total floor area of the Leased Premises leased by
such Sublessor also in square feet.
     7.6 PAYMENTS: All payments required by this Article to be made to Landlord
shall be made in cash in full as and when they become due. At the time Tenant,
Tenant’s assignee or sublessee makes each such payment to Landlord, Tenant or
Tenant’s assignee or sublessee, as the case may be, shall deliver to Landlord an
itemized statement in reasonable detail showing the method by which the amount
due Landlord was calculated and certified by the party making such payment as
true and correct. Upon the occurrence and continuation of an Event of Default,
Landlord may require that all payments of Excess Rentals and/or Assignment
Consideration to be made hereunder be made directly to Landlord by such
Transferee.
     7.7 GOOD FAITH: The rights granted to Tenant by this Article are granted in
consideration of Tenant’s express covenant that all pertinent allocations which
are made by Tenant between the rental value of the Leased Premises and the value
of any of Tenant’s personal property which may be conveyed or leased
concurrently with and which may reasonably be considered a part of the same
transaction as the permitted assignment or subletting shall be made fairly,
honestly and in good faith. If Tenant shall breach this covenant of good faith,
Landlord may immediately declare Tenant to be in default under the terms of this
Lease and terminate this

26



--------------------------------------------------------------------------------



 



Lease and/or exercise any other rights and remedies Landlord would have under
the terms of this Lease in the case of a material default by Tenant under this
Lease.
     7.8 EFFECT OF LANDLORD’S CONSENT: No subletting, assignment or encumbrance,
even with the consent of Landlord, shall relieve Tenant of its personal and
primary obligation to pay rent and to perform all of the obligations to be
performed by Tenant hereunder. Consent by Landlord to one or more assignments or
encumbrances of Tenant’s interest in this Lease or to one or more sublettings of
the Leased Premises shall not be deemed to be a consent to any subsequent
assignment, encumbrance or subletting. If Landlord shall have been ordered by a
court of competent jurisdiction to consent to a requested assignment or
subletting, or such an assignment or subletting shall have been ordered over the
objection of Landlord, such assignment or subletting shall not be binding
between the assignee (or sublessee) and Landlord until such time as all
conditions set forth in Section 7.4 above have been fully satisfied (to the
extent not then satisfied) by the assignee or sublessee, including, without
limitation, the payment to Landlord of all agreed Assignment Consideration
and/or Excess Rentals then due Landlord.
     7.9 Intentionally Omitted.
     7.10 PERMITTED TRANSFERS: Notwithstanding any other provision of this
Lease, no consent shall be required for a subletting or assignment of the Leased
Premises to a Tenant Affiliate or Tenant Successor; provided however, within ten
(10) days following any such subletting or assignment, Tenant provides Landlord
with written documentation, satisfactory to Landlord in its sole discretion,
evidencing that such entity is a Tenant Affiliate or Tenant Successor. For
purposes hereof, (i) “Tenant Affiliate” shall mean any corporation, partnership
or other entity which controls, is controlled by or is under common control with
Asyst Technologies, Inc. (provided, that, Asyst Technologies, Inc. is then a
wholly owned subsidiary of such entity or the relationship between Asyst
Technologies, Inc. and such entity otherwise complies with the foregoing
definition), and (ii) “Tenant Successor” shall mean any entity which acquires
all or substantially all of the stock or assets of Asyst Technologies, Inc. or
any entity into which Asyst Technologies, Inc. may become merged or consolidated
and which has a net worth equal to or greater than that of Asyst Technologies,
Inc. at the transfer date. “Control” in this context shall mean the right
directly or indirectly to exercise in excess of fifty percent (50%) of the
voting or governing power of an entity.
ARTICLE 8
LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY
     8.1 LIMITATION ON LANDLORD’S LIABILITY AND RELEASE: Landlord shall not be
liable to Tenant for, and Tenant hereby releases Landlord and its partners,
principals, officers, agents and employees from, any and all liability, whether
in contract, tort or on any other basis, for any injury to or any damage
sustained by Tenant, Tenant’s agents, employees, contractors or invitees; any
damage to Tenant’s property; or any loss to Tenant’s business, loss of Tenant’s
profits or other financial loss of Tenant resulting from or attributable to the
condition of, the management of, the repair or maintenance of, the protection
of, the supply of services or utilities to, the damage to or destruction of the
Leased Premises, the Building or the Project, including without limitation
(i) the failure, interruption, rationing or other curtailment or cessation in
the supply of electricity, water, gas or other utility service to the Project,
the Building or the Leased Premises; (ii) the vandalism or forcible entry into
the Building or the Leased Premises; (iii) the penetration of water into or onto
any portion of the Leased Premises through

27



--------------------------------------------------------------------------------



 



roof leaks or otherwise; (iv) the failure to provide security and/or adequate
lighting in or about the Project, the Building or the Leased Premises; (v) the
existence of any design or construction defects within the Project, the Building
or the Leased Premises; (vi) the failure of any mechanical systems to function
properly (such as the HVAC systems); or (vii) the blockage of access to any
portion of the Project, the Building or the Leased Premises, except that Tenant
does not so release Landlord from such liability to the extent such damage was
proximately caused by Landlord’s gross negligence, willful misconduct, or
Landlord’s intentional failure to perform an obligation expressly undertaken
pursuant to this Lease after a reasonable period of time shall have lapsed
following receipt of written notice from Tenant to so perform such obligation.
With regard to the matters released above and without limiting such matters
released above, Tenant acknowledges that it is fully apprised of the provisions
of Law relating to releases, and particularly to those provisions contained in
Section 1542 of the California Civil Code which reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Notwithstanding such statutory provision, and for the purpose of implementing a
full and complete release and discharge, Tenant hereby (i) waives the benefit of
such statutory provision and (ii) acknowledges that, subject to the exceptions
specifically set forth herein, the release and discharge set forth in this
Article 8 is a full and complete settlement and release and discharge of all
claims and is intended to include in its effect, without limitation, all claims
which Tenant, as of the date hereof, does not know of or suspect to exist in its
favor.
     8.2 TENANT’S INDEMNIFICATION OF LANDLORD: Tenant shall defend with
competent counsel satisfactory to Landlord any claims made or legal actions
filed or threatened against Landlord with respect to the violation of any law,
or the death, bodily injury, personal injury, property damage, or interference
with contractual or property rights suffered by any third party (including other
tenants within the Project) occurring within the Leased Premises or resulting
from Tenant’s use or occupancy of the Leased Premises, the Building or the
Outside Areas, or resulting from Tenant’s activities in or about the Leased
Premises, the Building, the Outside Areas or the Property, and Tenant shall
indemnify and hold Landlord, Landlord’s principals, employees, agents and
contractors harmless from any loss, liability, penalties, or expense whatsoever
(including any loss attributable to vacant space which otherwise would have been
leased, but for such activities) resulting therefrom, except to the extent
proximately caused by the active negligence or willful misconduct of Landlord.
This indemnity agreement shall survive the expiration or sooner termination of
this Lease, provided that Tenant shall not be required to indemnify Landlord
under this Section 8.2 with respect to events that first occur after the later
of (a) the date of the expiration, or sooner termination, of this Lease, or
(b) the date Tenant actually vacates the Premises, provided that Landlord has
actual notice of such vacation.
ARTICLE 9
INSURANCE
     9.1 TENANT’S INSURANCE: Tenant shall maintain insurance complying with all
of the following:

28



--------------------------------------------------------------------------------



 



     A. Tenant shall procure, pay for and keep in full force and effect, at all
times during the Lease Term, the following:
          (1) Commercial General Liability insurance insuring Tenant against
liability for bodily injury, death, property damage and personal injury
occurring at the Leased Premises, or resulting from Tenant’s use or occupancy of
the Leased Premises or the Building, Outside Areas or Property, or resulting
from Tenant’s activities in or about the Leased Premises. Such insurance shall
be on an occurrence basis with a limit of liability of not less than the amount
of Tenant’s Required Liability Coverage (as set forth in Article 1). The policy
or policies shall be endorsed to name Landlord and such others as are designated
by Landlord as additional insureds in the form equivalent to CG20111185 or
successor and shall contain the following additional endorsement: “The insurance
afforded to the additional insureds is primary insurance. If the additional
insureds have other insurance which is applicable to the loss on a contributing,
excess or contingent basis, the amount of this insurance company’s liability
under this policy shall not be reduced by the existence of such other insurance.
Any insurance carried by the additional insureds shall be excess and non
contributing with the insurance provided by the tenant.” The policy shall not be
canceled or reduced without at least 30 days written notice to additional
insureds. If the policy insures more than one location, it shall be endorsed to
show that the limits and aggregate apply per location using endorsement
CG25041185 or successor. Tenant’s policy shall also contain the severability of
interest and cross-liability endorsement or clauses.
          (2) Fire and property damage insurance in so-called Special Form plus
flood insuring Tenant against loss from physical damage to Tenant’s personal
property, inventory, stock, trade fixtures and improvements within the Leased
Premises with coverage for the full actual replacement cost thereof;
          (3) Plate-glass insurance, at actual replacement cost;
          (4) Boiler and machinery insurance, if applicable;
          (5) Workers’ compensation insurance and any other employee benefit
insurance sufficient to comply with all Laws;
          (6) With respect to making of alterations or the construction of
improvements or the like undertaken by Tenant, contingent liability and
builder’s risk insurance, in an amount and with coverage satisfactory to
Landlord;
          (7) Business Income Insurance at a minimum of 50% coinsurance
including coverage for loss of business income due to damage to equipment from
perils covered under the so called Special Form plus the perils of flood; and
          (8) Auto Liability insurance with a combined single limit coverage of
not less than the amount of Tenant’s Required Liability Coverage (as set forth
in Article 1) for bodily injury and/or property damage liability for: a) Owned
autos b) Hired or borrowed autos and c) Non-owned autos.
     B. Each policy of liability insurance required to be carried by Tenant
pursuant to this Article 9 or actually carried by Tenant with respect to the
Leased Premises or the Property (i) shall be in a form reasonably satisfactory
to Landlord, (ii) shall be provided by carriers admitted

29



--------------------------------------------------------------------------------



 



to do business in the state of California, with a Best rating of “A-/VII”.
Property insurance shall contain a waiver and/or a permission to waive by the
insurer any right of subrogation against Landlord, its principal, employees,
agents and contractors which might arise by reason of any payment under such
policy or by reason of any act or omission of Landlord, its principals,
employees, agents or contractors.
     C. Prior to the time Tenant or any of its contractors enters the Leased
Premises, Tenant shall deliver to the Landlord with respect to each policy of
insurance required to be carried by Tenant pursuant to this article, (i) a
certificate of the insurance or insurance binder certifying that the policy has
been issued providing the coverage required by this Article 9 and containing the
provisions herein, which certificate shall be in a form reasonably satisfactory
to the Landlord, and (ii) evidence that the premium for such policy has been
paid. Attached to such a certificate shall be endorsements naming Landlord as
additional insured, and including the wording under primary insurance above.
With respect to each renewal or replacement of any such insurance, the
requirements of this Article 9 must be complied with not less than 10 days prior
to the expiration or cancellation of the policy being renewed or replaced.
Landlord may at any time and from time-to-time inspect and/or copy any and all
insurance policies required to be carried by Tenant pursuant to this article. If
Landlord’s lender, insurance broker or advisor or counsel reasonably determines
at any time that the form or amount of coverage set forth in Section 9.1.(A) for
any policy of insurance Tenant is required to carry pursuant to this Article 9
is not adequate, then Tenant shall increase the amount of coverage for such
insurance to such greater amount or change the form as Landlord’s lender,
insurance broker or advisor or counsel reasonably deems adequate (provided
however such increase level of coverage may not exceed the level of coverage for
such insurance commonly carried by comparable businesses similarly situated and
operating under similar circumstances).
     D. To the extent Tenant can obtain such coverage on a commercially
reasonable basis, the Commercial General Liability insurance carried by Tenant
shall specifically insure the performance by Tenant of the indemnification
provisions set forth in Section 8.2 of this lease provided, however, nothing
contained in this Article 9 shall be construed to limit the liability of Tenant
under the indemnification provisions set forth in said Section 8.2.
     9.2 LANDLORD’S INSURANCE: With respect to insurance maintained by Landlord:
     A. Landlord shall maintain, as the minimum coverage required of it by this
Lease, property insurance in so-called “Special” form insuring Landlord (and
such others as Landlord may designate) against loss from physical damage to the
Building with coverage of not less than one hundred percent of the full actual
replacement cost thereof and against loss of rents for a period of not less than
twelve months. Such property damage insurance, at Landlord’s election but
without any requirement on Landlord’s behalf to do so, (i) may be written in
so-called Special Form, excluding only those perils commonly excluded from such
coverage by Landlord’s then property damage insurer; (ii) may provide coverage
for physical damage to the Building so insured for up to the entire full actual
replacement cost thereof; (iii) may be endorsed to include (or separate policies
may be carried to cover) loss or damage caused by any additional perils against
which Landlord may elect to insure, including earthquake and/or flood; (iv) may
provide coverage for loss of rents for a period of up to twelve months; and/or
(v) may contain “deductibles” per occurrence in an amount reasonably acceptable
to Landlord. Landlord shall not be required to cause such insurance to cover any
of Tenant’s personal property, inventory and

30



--------------------------------------------------------------------------------



 



trade fixtures, or any modifications, alterations or improvements made or
constructed by Tenant to or within the Leased Premises.
     B. Landlord shall maintain Commercial General Liability insurance insuring
Landlord (and such others as are designated by Landlord) against liability for
personal injury, bodily injury, death, and damage to property occurring in, on
or about, or resulting from the use or occupancy of the Property, or any portion
thereof, with combined single limit coverage of at least Two Million Dollars
($2,000,000) or more. Landlord may carry such greater coverage as Landlord or
Landlord’s Lender, insurance broker or advisor or counsel may from time to time
determine is reasonably necessary for the adequate protection of Landlord and
the Property.
     C. Landlord may maintain any other insurance which in the opinion of its
lender, insurance broker or advisor, or legal counsel is prudent to carry under
the given circumstances.
     9.3 MUTUAL WAIVER OF SUBROGATION: Landlord hereby releases Tenant, and
Tenant hereby releases Landlord and its respective principals, officers, agents,
employees and servants, from any and all liability for loss, damage or injury to
the property of the other in or about the Leased Premises or the Property which
is caused by or results from a peril or event or happening which would be
covered by insurance required to be carried by the party sustaining such loss
under the terms of this Lease, or is covered by insurance actually carried and
in force at the time of the loss, by the party sustaining such loss; provided,
however, that such waiver shall be effective only to the extent permitted by the
insurance covering such loss and to the extent such insurance is not prejudiced
thereby.
ARTICLE 10
DAMAGE TO LEASED PREMISES
     10.1 LANDLORD’S DUTY TO RESTORE: If the Leased Premises, the Building or
the Outside Areas are damaged by any insured peril after the Effective Date of
this Lease, Landlord shall restore the same, as and when required by this
Article, unless this Lease is terminated by Landlord pursuant to Section 10.3 or
by Tenant pursuant to Section 10.4. If this Lease is not so terminated, then
upon availability, of the insurance proceeds to Landlord (if the loss is covered
by insurance) and the issuance of all necessary governmental permits, Landlord
shall commence and diligently prosecute to completion the restoration of the
Leased Premises, the Building or the Outside Areas, as the case may be, to the
extent then allowed by Law, to substantially the same condition in which it
existed as of the Lease Commencement Date. Landlord’s obligation to restore
shall be limited to the improvements constructed by Landlord. Landlord shall
have no obligation to restore any Alterations made by Tenant to the Leased
Premises or any of Tenant’s personal property, inventory or trade fixtures. Upon
completion of the restoration by Landlord, Tenant shall forthwith replace or
fully repair all of Tenant’s personal property, inventory, trade fixtures and
Alterations constructed by Tenant to like or similar condition as existed at the
time of such damage or destruction.
     10.2 INSURANCE PROCEEDS: All insurance proceeds available from the fire and
property damage insurance carried by Landlord shall be paid to and become the
property of Landlord. If this Lease is terminated pursuant to either
Section 10.3 or 10.4, all insurance proceeds available from insurance carried by
Tenant which cover loss of property that is Landlord’s property or would become
Landlord’s property on termination of this Lease shall be paid to and become the
property of Landlord, and the remainder of such proceeds shall be paid to

31



--------------------------------------------------------------------------------



 



and become the property of Tenant. If this Lease is not terminated pursuant to
either Section 10.3 or 10.4, all insurance proceeds available from insurance
carried by Tenant which cover loss to property that is Landlord’s property shall
be paid to and become the property of Landlord, and all proceeds available from
such insurance which cover loss to property which would only become the property
of Landlord upon the termination of this Lease shall be paid to and remain the
property of Tenant.
     10.3 LANDLORD’S RIGHT TO TERMINATE: Landlord shall have the option to
terminate this Lease in the event any of the following occurs, which option may
be exercised only by delivery to Tenant of a written notice of election to
terminate within thirty (30) days after the date of such damage or destruction:
     A. The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Landlord and in force at the time of such damage
or destruction (an “insured peril”) to such an extent that the estimated cost to
restore the Building exceeds the lesser of (i) the insurance proceeds available
from insurance actually carried by Landlord plus any deductibles, or
(ii) seventy-five percent (75%) of the then actual replacement cost thereof;
     B. The Building is damaged by an uninsured peril, which peril Landlord was
required to insure against pursuant to the provisions of Article 9 of this
Lease, to such an extent that the estimated cost to restore the Building exceeds
the lesser of (i) the insurance proceeds which would have been available had
Landlord carried such required insurance, or (ii) seventy-five percent (75%) of
the then actual replacement cost thereof;
     C. The Building is damaged by an uninsured peril, which peril Landlord was
not required to insure against pursuant to the provisions of Article 9 of this
Lease to any extent and (i) the estimated cost to restore the Building exceeds
One Hundred Thousand Dollars ($100,000) and (ii) Tenant has not agreed in
writing to pay all costs to restore the Building in excess of One Hundred
Thousand Dollars ($100,000). In the event Tenant has agreed in writing to pay
all costs to restore the Building in excess of One Hundred Thousand Dollars
($100,000), Tenant shall provide to Landlord, within ten (10) business days
following any such damage, a cash deposit or letter of credit for such work,
which deposit or letter of credit shall be an amount to cover the estimated cost
to restore the Building as determined in Landlord’s sole discretion. Any letter
of credit so delivered to Landlord shall meet the requirements of Section 3.7(A)
above.
     D. The Building is damaged by any peril and, because of the Laws then in
force, the Building (i) can not be restored at reasonable cost or (ii) if
restored, can not be used for the same use being made thereof before such
damage.
     10.4 TENANT’S RIGHT TO TERMINATE: If the Leased Premises, the Building or
the Outside Areas are damaged by any peril and Landlord does not elect to
terminate this Lease or is not entitled to terminate this Lease pursuant to this
Article, then as soon as reasonably practicable, Landlord shall furnish Tenant
with the written opinion of Landlord’s architect or construction consultant as
to when the restoration work required of Landlord may be complete. Tenant shall
have the option to terminate this Lease in the event any of the following
occurs, which option may be exercised in the case of A or B below only by
delivery to Landlord of a written notice of election to terminate within seven
days after Tenant receives from Landlord the estimate of the time needed to
complete such restoration:

32



--------------------------------------------------------------------------------



 



     A. The Leased Premises are damaged by any peril and, in the reasonable
opinion of Landlord’s architect or construction consultant, the restoration of
the Leased Premises cannot be substantially completed within nine (9) months
after the date of such notice from Landlord; or
     B. The Leased Premises are damaged by any peril within twelve (12) months
of the last day of the Lease Term and, in the reasonable opinion of Landlord’s
architect or construction consultant, the restoration of the Leased Premises
cannot be substantially completed within ninety (90) days after the date such
restoration is commenced.
     10.5 TENANT’S WAIVER: Landlord and Tenant agree that the provisions of
Section 10.4 above, captioned “Tenant’s Right to Terminate”, are intended to
supersede and replace the provisions contained in California Civil Code,
Section 1932, Subdivision 2, and California Civil Code, Section 1934, and
accordingly, Tenant hereby waives the provisions of said Civil Code Sections and
the provisions of any successor Code Sections or similar laws hereinafter
enacted.
     10.6 ABATEMENT OF RENT: In the event of damage to the Leased Premises which
does not result in the termination of this Lease, the Base Monthly Rent (and any
Additional Rent) shall be temporarily abated during the period of restoration in
proportion to the degree to which Tenant’s use of the Leased Premises is
impaired by such damage.
ARTICLE 11
CONDEMNATION
     11.1 TENANT’S RIGHT TO TERMINATE: Except as otherwise provided in
Section 11.4 below regarding temporary takings, Tenant shall have the option to
terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, (ii) thirty-three and one-third percent (33.33%)or more of
the Leased Premises is taken and the part of the Leased Premises that remains
cannot, within a reasonable period of time, be made reasonably suitable for the
continued operation of Tenant’s business, or (iii) there is a taking of a
portion of the Outside Areas and, as a result of such taking, Landlord cannot
provide parking spaces within the Property (or within a reasonable distance
therefrom) equal in number to at least sixty-six and two-thirds (66.66%) percent
of the number of parking spaces existing within the Outside Areas immediately
prior to such taking, whether by rearrangement of the remaining parking areas in
the Outside Areas (including, if Landlord elects, construction of multi-deck
parking structures or restriping for compact cars where permitted by Law).
Tenant must exercise such option within a reasonable period of time, to be
effective on the later to occur of (i) the date that possession of that portion
of the Leased Premises or the Outside Areas that is condemned is taken by the
condemner or (ii) the date Tenant vacated the Leased Premises.
     11.2 LANDLORD’S RIGHT TO TERMINATE: Except as otherwise provided in
Section 11.4 below regarding temporary takings, Landlord shall have the option
to terminate this Lease if, as a result of any taking, (i) all or a substantial
part of the Leased Premises is taken, (ii) more than thirty-three and one-third
percent (33.33%) of the Outside Areas is taken, or (iii) because of the Laws
then in force, the Leased Premises may not be used for the same use being made
thereof before such taking, whether or not restored as required by Section 11.3
below. Any, such option to terminate by Landlord must be exercisable within a
reasonable period of time, to be effective as of the date possession is taken by
the condemner.

33



--------------------------------------------------------------------------------



 



     11.3 RESTORATION: If any part of the Leased Premises, the Building or the
Outside Areas is taken and this Lease is not terminated, then Landlord shall
repair any damage occasioned thereby to the remainder thereof to a condition
reasonably suitable for Tenant’s continued operations and otherwise, to the
extent practicable, in the manner and to the extent provided in Section 10.1.
     11.4 TEMPORARY TAKING: If any portion of the Leased Premises is temporarily
taken for a period of six (6) months or less and such period does not extend
beyond the Lease Expiration Date, this Lease shall remain in effect. If any
portion of the Leased Premises is temporarily taken for a period which either
exceeds six (6) months or which extends beyond the Lease Expiration Date, then
Landlord and Tenant shall each independently have the option to terminate this
Lease, effective on the date possession is taken by the condemner.
     11.5 DIVISION OF CONDEMNATION AWARD: Any award made for any taking of the
Property, the Building, the Outside Areas or the Leased Premises, or any portion
thereof, shall belong to and be paid to Landlord, and Tenant hereby assigns to
Landlord all of its right, title and interest in any such award; provided,
however, that Tenant shall be entitled to receive any portion of the award that
is made specifically (i) for the taking of personal property, inventory or trade
fixtures belong to Tenant, (ii) for the interruption of Tenant’s business or its
moving costs, (iii) for loss of Tenant’s goodwill, or (iv) for any temporary
taking where this Lease is not terminated as a result of such taking. The rights
of Landlord and Tenant regarding any condemnation shall be determined as
provided in this Article, and each party hereby waives the provisions of Section
1265.130 of the California Code of Civil Procedure, and the provisions of any
similar law hereinafter enacted, allowing either party to petition the Superior
Court to terminate this Lease and/or otherwise allocate condemnation awards
between Landlord and Tenant in the event of a taking of the Leased Premises.
     11.6 ABATEMENT OF RENT: In the event of a taking of the Leased Premises
which does not result in a termination of this Lease (other than a temporary
taking), then, as of the date possession is taken by the condemning authority,
the Base Monthly Rent shall be reduced in the same proportion that the area of
that part of the Leased Premises so taken (less any addition to the area of the
Leased Premises by reason of any reconstruction) bears to the area of the Leased
Premises immediately prior to such taking.
     11.7 TAKING DEFINED: The term “taking” or “taken” as used in this
Article 11 shall mean any transfer or conveyance of all or any portion of the
Property to a public or quasi-public agency or other entity having the power of
eminent domain pursuant to or as a result of the exercise of such power by such
an agency, including any inverse condemnation and/or any sale or transfer by
Landlord of all or any portion of the Property to such an agency under threat of
condemnation or the exercise of such power.
ARTICLE 12
DEFAULT AND REMEDIES
     12.1 EVENTS OF TENANT’S DEFAULT: Tenant shall be in default of its
obligations under this Lease if any of the following events occur:
     A. Tenant shall have failed to pay Base Monthly Rent or any Additional Rent
when due; provided however, Landlord shall provide Tenant three (3) days’
written notice to pay any late

34



--------------------------------------------------------------------------------



 



payment of Base Monthly Rent or Additional Rent before such failure to pay shall
be deemed a default hereunder; or
     B. Tenant shall have failed to renew any letter of credit Security Deposit
within thirty (30) days before the expiration thereof; or
     C. Tenant shall have done or permitted to have been done any act, use or
thing in its use, occupancy or possession of the Leased Premises or the Building
or the Outside Areas which is prohibited by the terms of this Lease; or
     D. Tenant shall have failed to perform any other term, covenant or
condition of this Lease, within ten (10) days after written notice from Landlord
to Tenant specifying the nature of such failure and requesting Tenant to perform
same; provided however, in the event such term, covenant or condition can not,
by its nature, be completed within such ten (10) day period, so long as Tenant
is diligently pursuing the cure thereof, Tenant shall not be in default under
this Section 12(C) until forty-five (45) days following Tenant’s receipt of the
original notice from Landlord. Notwithstanding anything to the contrary set
forth herein, the provisions of this Section 12(C) shall not apply to the
payment of Base Monthly Rent or Additional Rent, the failure to renew any letter
of credit Security Deposit or with respect to (D) below.
     E. Tenant shall have sublet the Leased Premises or assigned or encumbered
its interest in this Lease in violation of the provisions contained in
Article 7, whether voluntarily or by operation of Law; or
     F. Tenant shall have failed to continuously occupy the Leased Premises for
a period of ten (10) consecutive days and Tenant is in default with respect to
any of its obligations hereunder, beyond any applicable cure period; or
     G. Tenant or any Guarantor of this Lease shall have permitted or suffered
the sequestration or attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Tenant (or such Guarantor) or any property or asset
essential to the conduct of Tenant’s (or such Guarantors) business, and Tenant
(or such Guarantor) shall have failed to obtain a return or release of the same
within thirty (30) days thereafter, or prior to sale pursuant to such
sequestration, attachment or levy, whichever is earlier; or
     H. Tenant or any Guarantor of this Lease shall have made a general
assignment of all or a substantial part of its assets for the benefit of its
creditors; or
     I. Tenant or any Guarantor of this Lease shall have allowed (or sought) to
have entered against it a decree or order which: (i) grants or constitutes an
order for relief, appointment of a trustee, or confirmation or a reorganization
plan under the bankruptcy laws of the United States; (ii) approves as properly
filed a petition seeking liquidation or reorganization under said bankruptcy
laws or any other debtor’s relief law or similar statute of the United States or
any state thereof; or (iii) otherwise directs the winding up or liquidation of
Tenant; provided, however, if any decree or order was entered without Tenant’s
consent or over Tenant’s objection, Landlord may not terminate this Lease
pursuant to this Section if such decree or order is rescinded or reversed within
thirty (30) days after its original entry.

35



--------------------------------------------------------------------------------



 



     J. Tenant or any Guarantor of this Lease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar Law which
does not require the prior entry of a decree or order.
     Tenant agrees that any notice given by Landlord pursuant to Paragraph 12.1
of the Lease shall satisfy the requirements for notice under California Code of
Civil Procedure Section 1161, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.
     12.2 LANDLORD’S REMEDIES: In the event of any default by Tenant, and
without limiting Landlord’s right to indemnification as provided in Section 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by Law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:
     A. Landlord may, at Landlord’s election, keep this Lease in effect and
enforce, by an action at law or in equity, all of its rights and remedies under
this Lease including, without limitation, (i) the right to recover the rent and
other sums as they become due by appropriate legal action, (ii) the right to
make payments required by Tenant, or perform Tenant’s obligations and be
reimbursed by Tenant for the cost thereof with interest at the then maximum rate
of interest not prohibited by Law from the date the sum is paid by Landlord
until Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive
relief and specific performance to prevent Tenant from violating the terms of
this Lease and/or to compel Tenant to perform its obligations under this Lease,
as the case may be.
     B. Landlord may, at Landlord’s election, terminate this Lease by giving
Tenant written notice of termination, in which event this Lease shall terminate
on the date set forth for termination in such notice. Any termination under this
Section shall not relieve Tenant from its obligation to pay to Landlord all Base
Monthly Rent and Additional Rent then or thereafter due, or any other sums due
or thereafter accruing to Landlord, or from any claim against Tenant for damages
previously accrued or then or thereafter accruing. In no event shall any one or
more of the following actions by Landlord, in the absence of a written election
by Landlord to terminate the Lease, constitute a termination of the Lease:
          (1) Appointment of a receiver or keeper in order to protect Landlord’s
interest hereunder;
          (2) Consent to any subletting of the Leased Premises or assignment of
this Lease by Tenant, whether pursuant to the provisions hereof or otherwise; or
          (3) Any other action by Landlord or Landlord’s agents intended to
mitigate the adverse effects of any breach of this Lease by Tenant, including,
without limitation, any action taken to maintain and preserve the Leased
Premises or any action taken to relet the Leased Premises, or any portion
thereof, for the account of Tenant and in the name of Tenant.
     C. In the event Tenant breaches this Lease and abandons the Leased
Premises, Landlord may terminate this Lease, but this Lease shall not terminate
unless Landlord gives Tenant written notice of termination. If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the

36



--------------------------------------------------------------------------------



 



right to recover rent as it becomes due under this Lease as provided in
California Civil Code Section 1951.4, as in effect on the Effective Date of this
Lease.
     D. In the event Landlord terminates this Lease, Landlord shall be entitled,
at Landlord’s election, to damages in an amount as set forth in California Civil
Code Section 1951.2, as in effect on the Effective Date of this Lease. For
purposes of computing damages pursuant to Section 1951.2, an interest rate equal
to the maximum rate of interest then not prohibited by Law shall be used where
permitted. Such damages shall include, without limitation:
          (1) The worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco, at the time of award plus one percent; and
          (2) Any other amount necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease, or which in the ordinary course of things would be likely to
result therefrom, including without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Leased Premises; (ii) expenses for
altering, remodeling or otherwise improving the Leased Premises for the purpose
of reletting, including removal of existing leasehold improvements and/or
installation of additional leasehold improvements (regardless of how the same is
funded, including reduction of rent, a direct payment or allowance to a new
tenant, or otherwise); (iii) broker’s fees, advertising costs and other expenses
of reletting the Leased Premises; (iv) costs of carrying and maintaining the
Leased Premises which costs would have been billed to Tenant as Additional Rent
had Tenant not defaulted and which include but are not limited to taxes,
insurance premiums, utility charges, landscape maintenance costs, costs of
maintaining electrical, plumbing and HVAC equipment and costs for providing
security; (v) expenses incurred in removing, disposing of and/or storing any of
Tenant’s personal property, inventory or trade fixtures remaining therein;
(vi) attorneys’ fees, expert witness fees, court costs and other reasonable
expenses incurred by Landlord but not limited to taxable costs) in retaking
possession of the Leased Premises, establishing damages hereunder, and
re-leasing the Leased Premises; and (vii) any other expenses, costs or damages
otherwise incurred or suffered as a result of Tenant’s default.
     12.3 LANDLORD’S DEFAULT AND TENANT’S REMEDIES: In the event Landlord fails
to perform any of its obligations under this Lease, Landlord shall nevertheless
not be in default under the terms of this Lease until such time as Tenant shall
have first given Landlord written notice specifying the nature of such failure
to perform its obligations, and then only after Landlord shall have had a
reasonable period of time following its receipt of such notice within which to
perform such obligations. In the event of Landlord’s default as above set forth,
then, and only then, Tenant shall have the following remedies only:
     A. Tenant may then proceed in equity or at law to compel Landlord to
perform its obligations and/or to recover damages proximately caused by such
failure to perform (except as and to the extent Tenant has waived its right to
damages as provided in this Lease).
     B. Tenant, at its option, may then cure any default of Landlord at
Landlord’s cost. If, pursuant to this Subarticle, Tenant reasonably pays any sum
to any third party or does any act that requires the payment of any sum to any
third party at any time by reason of Landlord’s default, the sum paid by, Tenant
shall be immediately due from Landlord to Tenant at the time Tenant

37



--------------------------------------------------------------------------------



 



supplies Landlord with an invoice therefor (provided such invoice sets forth and
is accompanied by a written statement of Tenant setting forth in reasonable
detail the amount paid, the party to whom it was paid, the date it was paid, and
the reasons giving rise to such payment), together with interest at twelve
percent (12%) per annum from the date of such invoice until Tenant is reimbursed
by Landlord. Tenant may not offset such sums against any installment of rent due
Landlord under the terms of this Lease.
     12.4 LIMITATION ON TENANT’S RECOURSE: If Landlord is a corporation, trust,
partnership, joint venture, unincorporated association, or other form of
business entity, Tenant agrees that (i) the obligations of Landlord under this
Lease shall not constitute personal obligations of the officers, directors,
trustees, partners, joint venturers, members, owners, stockholders, or other
principals of such business entity and (ii) Tenant shall have recourse only to
Landlord’s then equity interest, if any, in the Property for the satisfaction of
such obligations and not against the assets of such officers, directors,
trustees, partners, joint venturers, members, owners, stockholders or principals
(other than to the extent of their interest in the Property). Tenant shall look
exclusively to such equity interest of Landlord, if any, in the Property for
payment and discharge of any obligations imposed upon Landlord hereunder, and
Landlord is hereby released and relieved of any other obligations hereunder.
Additionally, if Landlord is a partnership, then Tenant covenants and agrees:
          A. No partner of Landlord shall be sued or named as a party in any
suit or action brought by Tenant with respect to any alleged breach of this
Lease (except to the extent necessary to secure jurisdiction over the
partnership and then only for that sole purpose);
          B. No service of process shall be made against any partner of Landlord
except for the sole purpose of securing jurisdiction over the partnership; and
          C. No writ of execution shall be levied against the assets of any
partner of Landlord other than to the extent of his interest in Property.
Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner of Landlord and shall be
applicable to any actual or alleged misrepresentation or non-disclosure made
respecting this Lease or the Leased Premises or any actual or alleged failure,
default or breach of any covenant or agreement either expressly or implicitly
contained in this Lease or imposed by statute or at common law.
     12.5 TENANT’S WAIVER: Landlord and Tenant agree that the provisions of
Section 12.3 above are intended to supersede and replace the provisions of
California Civil Code Sections 1932(l), 1941 and 1942, and accordingly, Tenant
hereby waives the provisions of California Civil Code Sections 1932(l), 1941 and
1942 and/or any similar or successor Law regarding Tenant’s right to terminate
this Lease or to make repairs and deduct the expenses of such repairs from the
rent due under this Lease. Tenant hereby waives any right of redemption or
relief from forfeiture under the Laws of the State of California, or under any
other present or future Law, in the event Tenant is evicted or Landlord takes
possession of the Leased Premises by reason of any default by Tenant.

38



--------------------------------------------------------------------------------



 



ARTICLE 13
GENERAL PROVISIONS
     13.1 TAXES ON TENANT’S PROPERTY: Tenant shall pay before delinquency any
and all taxes, assessments, license fees, use fees, permit fees and public
charges of whatever nature or description levied, assessed or imposed against
Tenant or Landlord by a governmental agency arising out of, caused by reason of
or based upon Tenant’s estate in this Lease, Tenant’s ownership of property,
improvements made by Tenant to the Leased Premises or the Outside Areas,
improvements made by Landlord for Tenant’s use within the Leased Premises or the
Outside Areas, Tenant’s use (or estimated use) of public facilities or services
or Tenant’s consumption (or estimated consumption) of public utilities, energy,
water or other resources. Upon demand by Landlord, Tenant shall furnish Landlord
with satisfactory evidence of these payments. If any such taxes, assessments,
fees or public charges are levied against Landlord, Landlord’s property, the
Building or the Property, or if the assessed value of the Building or the
Property is increased by the inclusion therein of a value placed upon same, then
Landlord, after giving written notice to Tenant, shall have the right,
regardless of the validity thereof, to pay such taxes, assessment, fee or public
charge and bill Tenant, as Additional Rent, the amount of such taxes,
assessment, fee or public charge so paid on Tenant’s behalf. Tenant shall,
within ten (10) days from the date it receives an invoice from Landlord setting
forth the amount of such taxes, assessment, fee or public charge so levied, pay
to Landlord, as Additional Rent, the amount set forth in said invoice. Failure
by Tenant to pay the amount so invoiced within said ten (10) day period shall be
conclusively deemed a default by Tenant under this Lease. Tenant shall have the
right, and the Landlord’s full cooperation if Tenant is not then in default
under the terms of this Lease, to bring suit in any court of competent
jurisdiction to recover from the taxing authority the amount of any such taxes,
assessment, fee or public charge so paid.
     13.2 HOLDING OVER: This Lease shall terminate without further notice on the
Lease Expiration Date (as set forth in Article 1). Any holding over by Tenant
after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Article. Any such holding over shall be
deemed an unlawful detainer of the Leased Premises unless Landlord has consented
to same. Any such holding over to which Landlord has consented shall be
construed to be a tenancy from month to month, on the same terms and conditions
herein specified insofar as applicable, except that the Base Monthly Rent shall
be increased to an amount equal to one hundred fifty percent (150%) of the Base
Monthly Rent payable during the last full month immediately preceding such
holding over.
     13.3 SUBORDINATION TO MORTGAGES: This Lease is subject to and subordinate
to all underlying ground leases, mortgages and deeds of trust which affect the
Building or the Property and which are of public record as of the Effective Date
of this Lease, and to all renewals, modifications, consolidations, replacements
and extensions thereof. However, if the lessor under any such ground lease or
any lender holding any such mortgage or deed of trust shall advise Landlord that
it desires or requires this Lease to be made prior and superior thereto, then,
upon written request of Landlord to Tenant, Tenant shall promptly execute,
acknowledge and deliver any and all documents or instruments which Landlord and
such lessor or lender deem necessary or desirable to make this Lease prior
thereto. Tenant hereby consents to Landlord’s ground leasing the land underlying
the Building or the Property and/or encumbering the Building or the Property as
security for future loans on such terms as Landlord shall desire, all of which
future ground leases, mortgages or deeds of trust shall be subject to and
subordinate to this Lease.

39



--------------------------------------------------------------------------------



 



However, if any lessor under any such future ground lease or any lender holding
such future mortgage or deed of trust shall desire or require that this Lease be
made subject to and subordinate to such future ground lease, mortgage or deed of
trust, then Tenant agrees, within ten (10) business days after Landlord’s
written request therefor, to execute, acknowledge and deliver to Landlord any
and all documents or instruments requested by Landlord or by such lessor or
lender as may be necessary or proper to assure the subordination of this Lease
to such future ground lease, mortgage or deed of trust, but only if such lessor
or lender agrees to recognize Tenant’s rights under this Lease and agrees not to
disturb Tenant’s quiet possession of the Leased Premises so long as Tenant is
not in default under this Lease. On or before the Lease Commencement Date,
Tenant shall execute the Subordination Agreement attached hereto as Exhibit “C”
with respect to Landlord’s current lender.
     13.4 TENANT’S ATTORNMENT UPON FORECLOSURE: Tenant shall, upon request,
attorn (i) to any purchaser of the Building or the Property at any foreclosure
sale or private sale conducted pursuant to any security instrument encumbering
the Building or the Property, (ii) to any grantee or transferee designated in
any deed given in lieu of foreclosure of any security interest encumbering the
Building or the Property, or (iii) to the lessor under any underlying ground
lease of the land underlying the Building or the Property, should such ground
lease be terminated; provided that such purchaser, grantee or lessor recognizes
Tenant’s rights under this Lease.
     13.5 MORTGAGEE PROTECTION: In the event of any default on the part of
Landlord, Tenant will give notice by registered mail to any Lender or lessor
under any underlying ground lease who shall have requested, in writing, to
Tenant that it be provided with such notice, and Tenant shall offer such Lender
or lessor a reasonable opportunity to cure the default, including time to obtain
possession of the Leased Premises by power of sale or judicial foreclosure or
other appropriate legal proceedings if reasonably necessary to effect a cure.
     13.6 ESTOPPEL CERTIFICATES: Tenant will, within ten (10) business days
following any request by Landlord, execute and deliver to Landlord an estoppel
certificate (i) certifying that this Lease is unmodified and in full force and
effect, or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect, (ii) stating the
date to which the rent and other charges are paid in advance, if any, (iii)
acknowledging that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are claimed,
and (iv) certifying such other information about this Lease as may be reasonably
requested by Landlord, its Lender or prospective lenders, investor or purchaser
of the Building or the Property. Tenant’s failure to execute and deliver such
estoppel certificate within ten (10) days after Landlord’s request therefor
shall be a material default by Tenant under this Lease, and Landlord shall have
all of the rights and remedies available to Landlord as Landlord would otherwise
have in the case of any other material default by Tenant, including the right to
terminate this Lease and sue for damages proximately caused thereby, it being
agreed and understood by Tenant that Tenant’s failure to so deliver such
estoppel certificate in a timely manner could result in Landlord being unable to
perform committed obligations to other third parties which were made by Landlord
in reliance upon this covenant of Tenant. Landlord and Tenant intend that any
statement delivered pursuant to this Article 13 may be relied upon by any Lender
or purchaser or prospective Lender or purchaser of the Building, the Property,
or any interest herein.

40



--------------------------------------------------------------------------------



 



     13.7 TENANT’S FINANCIAL INFORMATION: If Tenant is not a publicly traded
company, then Tenant shall, within five (5) business days after Landlord’s
request therefor deliver to Landlord a copy of a current financial statement
including an income statement for the most recent twelve (12) month period and a
balance sheet and any such other information reasonably requested by Landlord
regarding Tenant’s financial condition. Tenant acknowledges that Landlord is
relying upon the financial information provided to Landlord by Tenant prior to
entering into this lease and the information to be provided to Landlord by
Tenant during the term of this Lease. Landlord shall be entitled to disclose
such financial statements or other information to its Lender, to any present or
prospective principal of or investor in Landlord, or to any prospective Lender
or purchaser of the Building, the Property or any portion thereof or interest
therein. Any such financial statement or other information which is marked
“confidential” or company secrets” (or is otherwise similarly marked by Tenant)
shall be confidential and shall not be disclosed by Landlord to any third party
except as specifically provided in this Article, unless the same becomes a part
of the public domain without the fault of Landlord.
     13.8 TRANSFER BY LANDLORD: Landlord and its successors in interest shall
have the right to transfer their interest in the Building, the Property, or any
portion thereof at any time and to any person or entity, provided such person or
entity assume in writing the obligations of Landlord under the Lease arising
from and after the transfer date. In the event of any such transfer, the
Landlord originally named herein (and in the case of any subsequent transfer,
the transferor), from the date of such transfer, (i) shall be automatically
relieved, without any further act by any person or entity, of all liability for
the performance of the obligations of the Landlord hereunder which may accrue
after the date of such transfer and (ii) shall be relieved of all liability for
the performance of the obligations of the Landlord hereunder which have accrued
before the date of transfer if its transferee agrees to assume and perform all
such prior obligations of the Landlord hereunder. Tenant shall attorn to any
such transferee. After the date of any such transfer, the term “Landlord” as
used herein shall mean the transferee of such interest in the Building or the
Property.
     13.9 FORCE MAJEURE: The obligations of each of the parties under this Lease
(other than the obligations to pay money) shall be temporarily excused if such
party is prevented or delayed in performing such obligation by reason of any
strikes, lockouts or labor disputes; inability to obtain labor, materials, fuels
or reasonable substitutes therefor; governmental restrictions, regulations,
controls, action or inaction; civil commotion; inclement weather, fire or other
acts of God; or other causes (except financial inability) beyond the reasonable
control of the party obligated to perform (including acts or omissions of the
other party) for a period equal to the period of any such prevention, delay or
stoppage.
     13.10 NOTICES: Any notice required or desired to be given by a party
regarding this Lease shall be in writing and shall be personally served, or in
lieu of personal service may be given by (i) delivery by Federal Express, United
Parcel Service or similar commercial carrier, (ii) electronic fax transmission,
or (iii) depositing such notice in the United States mail, postage prepaid,
addressed to the other party as follows:
     A. If addressed to Landlord, to Landlord at its Address for Notices (as set
forth in Article 1).

41



--------------------------------------------------------------------------------



 



     B. If addressed to Tenant, to Tenant at its Address for Notices (as set
forth in Article 1). Any notice given by registered mail shall be deemed to have
been given on the third (3rd) business day after its deposit in the United
States mail.
Any notice given by registered mail shall be deemed given on the date receipt
was acknowledged to the postal authorities. Any notice given by mail other than
registered or certified mail shall be deemed given only if received by the other
party, and then on the date of receipt. Any notice delivered by commercial
carrier or by fax shall be deemed given on the date of confirmation of delivery
by the carrier or by electronic confirmation. Each party may, by written notice
to the other in the manner aforesaid, change the address to which notices
addressed to it shall thereafter be mailed.
     13.11 ATTORNEYS FEES: In the event any party shall bring any action,
arbitration proceeding or legal proceeding alleging a breach of any provision of
this Lease, to recover rent, to terminate this Lease, or to enforce, protect,
determine or establish any term or covenant of this Lease or rights or duties
hereunder of either party, the prevailing party shall be entitled to recover
from the non-prevailing party as a part of such action or proceeding, or in a
separate action for that purpose brought within one year from the determination
of such proceeding, reasonable attorneys’ fees, expert witness fees, court costs
and other reasonable expenses incurred by the prevailing party. In the event
that either party shall be required to retain counsel to enforce any provision
of this Lease as a result of the other party’s default in the performance of its
obligations hereunder, and if the defaulting party shall thereafter cure (or
desire to cure) such default, the non-defaulting party shall be conclusively
deemed the prevailing party and the defaulting party shall pay to the other
party all attorneys’ fees, expert witness fees, court costs and other reasonable
expenses so incurred by the non-defaulting party promptly upon demand. Either
party may enforce this provision by either (i) requiring the defaulting party to
pay such fees and costs as a condition to curing its default or (ii) bringing a
separate action to enforce such payment, it being agreed by and between Landlord
and Tenant that the defaulting party’s failure to pay such fees and costs upon
demand shall constitute a breach of this Lease.
     13.12 DEFINITIONS: Any term that is given a special meaning by any
provision in this Lease shall, unless otherwise specifically stated, have such
meaning whenever used in this Lease or in any amendment hereto. In addition to
the terms defined in Article 1, the following terms shall have the following
meanings:
     A. REAL PROPERTY TAXES: The term “Real Property Tax” or “Real Property
Taxes” shall each mean (i) all taxes, assessments, levies and other charges of
any kind or nature whatsoever, general and special, foreseen and unforeseen
(including all installments of principal and interest required to pay any
general or special assessments for public improvements and any increases
resulting from reassessments caused by any change in ownership or new
construction), now or hereafter imposed by any governmental or
quasi-governmental authority or special district having the direct or indirect
power or tax or levy assessments, which are levied or assessed for whatever
reason against the Project or any portion thereof, or Landlord’s interest
herein, or the fixtures, equipment and other property of Landlord that is an
integral part of the Project and located thereon, or Landlord’s business of
owning, leasing or managing the Project or the gross receipts, income or rentals
from the Project; (ii) all charges, levies or fees imposed by any governmental
authority against Landlord by reason of or based upon the use of or number of
parking spaces within the Project, the amount of public services or public
utilities used or consumed (e.g. water, gas, electricity, sewage or surface
water disposal) at the Project, the

42



--------------------------------------------------------------------------------



 



number of persons employed by tenants of the Project, the size (whether measured
in area, volume, number of tenants or whatever) or the value of the Project, or
the type of use or uses conducted within the Project; and (iii) all costs and
fees (including attorneys’ fees) incurred by Landlord in contesting any Real
Property Tax and in negotiating with public authorities as to any Real Property
Tax. If, at any time during the Lease Term, the taxation or assessment of the
Project prevailing as of the Effective Date of this Lease shall be altered so
that in lieu of or in addition to any Real Property Tax described above there
shall be levied, or imposed (whether by reason of a change in the method of
taxation or assessment, creation of a new tax or charge, or any other cause) an
alternate, substitute, or additional tax or charge (i) on the value, size, use
or occupancy of the Project or Landlord’s interest therein or (ii) on or
measured by the gross receipts, income or rentals from the Project, or on
Landlord’s business of owning, leasing or managing the Project or (iii) computed
in any manner with respect to the operation of the Project, then any such tax or
charge, however designated, shall be included within the meaning of the terms
“Real Property Tax” or ”Real Property Taxes” for purposes of this Lease. If any
Real Property Tax is partly based upon property or rents unrelated to the
Project, then only that part of such Real Property Tax that is fairly allocable
to the Project shall be included within the meaning of the terms “Real Property
Tax” or “Real Property Taxes.” Notwithstanding the foregoing, the terms “Real
Property Tax” or “Real Property Taxes” shall not include estate, inheritance,
transfer, gift or franchise taxes of Landlord or the federal or state income tax
imposed on Landlord’s income from all sources.
     B. LANDLORD’S INSURANCE COSTS: The term “Landlord’s Insurance Costs” shall
mean the costs to Landlord to carry and maintain the policies of fire and
property damage insurance including earthquake and flood for the Building and
the Property and general liability insurance required, or permitted, to be
carried by Landlord pursuant to Article 9, together with any deductible amounts
paid by Landlord upon the occurrence of any insured casualty or loss; provided
however, that the deductible for earthquake insurance, if any, shall not exceed
the deductibles for Landlord’s fire and casualty policies.
     C. PROPERTY MAINTENANCE COSTS: The term “Property Maintenance Costs” shall
mean all costs and expenses (except Landlord’s Insurance Costs and Real Property
Taxes) paid or incurred by Landlord in protecting, operating, maintaining,
repairing and preserving the Property and all parts thereof, including without
limitation, (i) professional management fees (equal to three percent (3%) of the
annualized Base Monthly Rent), (ii) the amortizing portion of any costs incurred
by Landlord in the making of any modifications, alterations or improvements as
set forth in Article 6, which are so amortized during the Lease Term,
(iii) costs of complying with governmental regulations governing Tenant’s use of
Hazardous Materials, and Landlord’s costs of monitoring Tenant’s use of
Hazardous Materials including fees charged by Landlord’s consultants to
periodically inspect the Premises and the Property, (iv) fees or other costs and
expenses incurred with respect to any Private Restrictions affecting the
Property, to the extent such fees, costs and expenses are not charged directly
to Tenant, and (v) such other costs as may be paid or incurred with respect to
operating, maintaining and preserving the Property, such as repairing,
replacing, and resurfacing the exterior surfaces of the buildings (including
roofs), repairing, replacing, and resurfacing paved areas, repairing structural
parts of the buildings, cleaning, maintaining, restoring and/or replacing the
interior of the Leased Premises both during the term of the Lease and upon its
termination, and maintaining, repairing, installing or replacing, electrical,
plumbing, sewer, drainage, heating, ventilating and air conditioning systems
serving the buildings, maintenance, repair, replacement or installation of
lighting fixtures, directional or

43



--------------------------------------------------------------------------------



 



other signs and signals, irrigation or drainage systems, trees, shrubs,
materials, maintenance of all landscaped areas, and depreciation and financing
costs on maintenance and operating machinery and equipment (if owned) and rental
paid for such machinery and equipment (if leased). Notwithstanding anything to
the contrary contained herein, all Property Maintenance Costs that are capital
in nature (as reasonably determined by Landlord), including, without limitation,
an eight percent (8%) per annum, compounded annually, cost of money factor,
shall be amortized by Landlord over the useful life of such Property Maintenance
Costs, as determined in accordance with generally accepted accounting standards,
and the monthly amortized cost of such modifications, alterations and
improvements as so amortized shall be considered a Property Maintenance Cost and
charged to Tenant as Additional Rent pursuant to Section 3.2(D) above and shall
not be subject to the Maintenance Costs Cap.
     D. PROPERTY OPERATING EXPENSES: The term “Property Operating Expenses”
shall mean and include the all Real Property Taxes, plus all Landlord’s
Insurance Costs, plus all the Property Maintenance Costs.
     E. LAW: The term “Law” shall mean any judicial decision and any statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirement of any municipal, county, state, federal, or other
governmental agency or authority having jurisdiction over the parties to this
Lease, the Leased Premises, the Building or the Property, or any of them in
effect either at the Effective Date of this Lease or at any time during the
Lease Term, including, without limitation, any regulation, order, or policy of
any quasi-official entity or body (e.g. a board of fire examiners or a public
utility or special district).
     F. LENDER: The term “Lender” shall mean the holder of any Note or other
evidence of indebtedness secured by the Property or any portion thereof.
     G. PRIVATE RESTRICTIONS: The term “Private Restrictions” shall mean all
recorded covenants, conditions and restrictions, private agreements, easements,
and any other recorded instruments affecting the use of the Property, as they
may exist from time to time.
     H. RENT: The terms “rent” or “Rent” shall mean collectively Base Monthly
Rent and all Additional Rent.
     13.13 GENERAL WAIVERS: One party’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof or
any breach of any provision hereof shall be effective unless in writing and
signed by the waiving party. The receipt by Landlord of any rent or payment with
or without knowledge of the breach of any other provision hereof shall not be
deemed a waiver of any such breach. No waiver of any provision of this Lease
shall be deemed a continuing waiver unless such waiver specifically states so in
writing and is signed by both Landlord and Tenant. No delay or omission in the
exercise of any right or remedy accruing to either party upon any breach by the
other party under this Lease shall impair such right or remedy or be construed
as a waiver of any such breach theretofore or thereafter occurring. The waiver
by either party of any breach of any provision of this Lease shall not be deemed
to be a waiver of any subsequent breach of the same or any other provisions
herein contained.

44



--------------------------------------------------------------------------------



 



     13.14 ACCESS: Tenant shall have the right to access the Leased Premises and
the Building twenty-four (24) hours a day, seven (7) days a week.
     13.15 Upon commencement of the Lease Term, Landlord shall convey to Tenant,
at no additional cost to Tenant, the personal property listed on Schedule 2
attached hereto (the “Personal Property”), which Personal Property is currently
located at the Premises. Such Personal Property shall be conveyed to Tenant
pursuant to a bill of sale and without warranty of title or use and without
warranty expressed or implied, as to merchantability and fitness for any
purpose. Tenant accepts the Personal Property in its as-is condition with all
faults, without representation or warranty by Landlord of any kind.
     13.16 MISCELLANEOUS: Should any provision of this Lease prove to be invalid
or illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The term “party”
shall mean Landlord or Tenant as the context implies. If Tenant consists of more
than one person or entity, then all members of Tenant shall be jointly and
severally liable hereunder. This Lease shall be construed and enforced in
accordance with the Laws of the State in which the Leased Premises are located.
The language in all parts of this Lease shall in all cases be construed as a
whole according to its fair meaning, and not strictly for or against either
Landlord or Tenant. The captions used in this Lease are for convenience only and
shall not be considered in the construction or interpretation of any provision
hereof. When the context of this Lease requires, the neuter gender includes the
masculine, the feminine, a partnership or corporation or joint venture, and the
singular includes the plural. The terms “must”, shall”, will”, and “agree” are
mandatory. The term “may” is permissive. When a party is required to do
something by this Lease, it shall do so at its sole cost and expense without
right of reimbursement from the other party unless specific provision is made
therefor. Where Tenant is obligated not to perform any act or is not permitted
to perform any act, Tenant is also obligated to restrain any others reasonably
within its control, including agents, invitees, contractors, subcontractors and
employees, from performing said act. Landlord shall not become or be deemed a
partner or a join venture with Tenant by reason of any of the provisions of this
Lease.
ARTICLE 14
CORPORATE AUTHORITY,
BROKERS AND ENTIRE AGREEMENT
     14.1 CORPORATE AUTHORITY: If Tenant is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
Tenant is validly formed and duly authorized and existing, that Tenant is
qualified to do business in the State in which the Leased Premises are located,
that Tenant has the full right and legal authority to enter into this Lease,
that he or she is duly authorized to execute and deliver this Lease on behalf of
Tenant in accordance with the bylaws and/or a board of directors’ resolution of
Tenant, and that this Lease is binding upon Tenant in accordance with its terms.
Tenant shall, within thirty (30) days after execution of this Lease, deliver to
Landlord a certified copy of the resolution of its board of directors
authorizing or ratifying the execution of this Lease, and if Tenant fails to do
so, Landlord at its sole election may elect to (i) extend the Lease Commencement
Date by such

45



--------------------------------------------------------------------------------



 



number of days that Tenant shall have delayed in so delivering such corporate
resolution to Landlord or (ii) terminate this Lease.
     14.2 BROKERAGE COMMISSIONS: Tenant warrants that it has not had any
dealings with any real estate broker(s), leasing agent(s), finder(s) or
salesmen, other than the Brokers (as named in Article 1) with respect to the
lease by it of the Leased Premises pursuant to this Lease, and that it will
indemnify, defend with competent counsel, and hold Landlord harmless from any
liability for the payment of any real estate brokerage commissions, leasing
commissions or finder’s fees claimed by any other real estate broker(s), leasing
agent(s), finder(s), or salesmen to be earned or due and payable by reason of
Tenant’s agreement or promise implied or otherwise) to pay (or to have Landlord
pay) such a commission or finder’s fee by reason of its leasing the Leased
Premises pursuant to this Lease.
     14.3 ENTIRE AGREEMENT: This Lease and the Exhibits (as described in
Article 1), which Exhibits are by this reference incorporated herein, constitute
the entire agreement between the parties, and there are no other agreements,
understandings or representations between the parties relating to the lease by
Landlord of the Leased Premises to Tenant, except as expressed herein. No
subsequent changes, modifications or additions to this Lease shall be binding
upon the parties unless in writing and signed by both Landlord and Tenant.
     14.4 LANDLORD’S REPRESENTATIONS: Tenant acknowledges that neither Landlord
nor any of its agents made any representation or warranties respecting the
Project, the Building or the Leased Premises, upon which Tenant relied in
entering into this Lease, which are not expressly set forth in this Lease.
Tenant further acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under existing Law, or (ii) the suitability of the Leased Premises
for the conduct of Tenant’s business, or (iii) the exact square footage of the
Leased Premises, and that Tenant relied solely upon its own investigations
respecting said matters. Tenant expressly waives any and all claims for damage
by reason of any statement, management, representation, warranty, promise or
other agreement of Landlord or Landlord’s agent(s), if any, not contained in
this Lease.
[signature page follows]

46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
respective dates below set forth with the intent to be legally bound thereby as
of the Effective Date of this Lease first above set forth.

                          AS LANDLORD:       AS TENANT:
 
                        JER BAYSIDE, LLC, a
Delaware limited liability company     0ASYST TECHNOLOGIES, INC., a California
corporation
 
                        By:   JER Bayside Member, LLC,             a Delaware
limited liability company   By:   /s/ Stephen S. Schwartz

                     
Its:
  Sole Member         Stephen S. Schwartz             Chairman, Chief Executive
Officer, and
 
                      President     By:   JER Bayside Investor, LLC,            
    a Delaware limited liability company        
 
                            Its:   Member /s/ Craig Smith   By:   /s/ Robert J.
Nikl
 
                                By:   Craig Smith Robert J. Nikl                
              Its:   Vice President       Chief Financial Officer
 
                            By:   TMG Bayside, LLC,
a Delaware limited liability company             Its:   Administrative Member  
     
 
                                By:   TMG Partners, a California corporation    
            Its:   Managing Member        
 
                       
 
          By:   /s/ Lynn Tolin        
 
                       
 
          Its:   Lynn Tolin SVP        

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. This Lease must
be executed by the chairman of the board, president or vice-president, and the
secretary, assistant secretary, the chief financial officer or assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event a certified copy, of the bylaws or a certified
copy of the resolution, as the case may be, must be attached to this Lease.

47



--------------------------------------------------------------------------------



 



Exhibit “A” Site Plan
(SITE PLAN) [f16776f1677601.gif]

Page 1 of 1



--------------------------------------------------------------------------------



 



Exhibit “B” Floor Plan
(FLOOR PLAN) [f16776f1677602.gif]

Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT C
RECORDING REQUESTED BY AND AFTER RECORDING, RETURN TO:
Thacher Proffitt & Wood LLP
50 Main Street
White Plains, NY 10606
Attn: Joseph S. Nicotra
 
SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     This Subordination, Non-Disturbance and Attornment Agreement (“Agreement”),
is made as of this ___day of ___, 200___among BARCLAYS CAPITAL REAL ESTATE INC.,
a Delaware corporation (together with its successors, assigns and/or affiliates,
“Lender”), ___, a ___(“Landlord”), and ___, a ___(“Tenant”).
Background
     A. Lender has agreed to make a loan to Landlord (such loan may be made by
Lender or one of its affiliates which is a designee of Lender) in the original
principal amount $___ (“Loan”), which will be secured by a mortgage, deed of
trust or similar security instrument (either, “Security Instrument”) on
Landlord’s property described more particularly on Exhibit A attached hereto
(“Property”).
     B. Tenant is the present lessee under that certain lease agreement between
Landlord and Tenant dated ___, as thereafter modified and supplemented
(“Lease”), demising a portion of the Property described more particularly in the
Lease (“Leased Space”).
     C. A requirement of the Loan is that Tenant’s Lease be subordinated to the
Security Instrument. Landlord has requested Tenant to so subordinate the Lease
in exchange for Lender’s agreement not to disturb Tenant’s possession of the
Leased Space upon the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises of this Agreement,
and intending to be legally bound hereby, the parties hereto agree as follows:
     1. Subordination. Tenant agrees that the Lease and all of the terms,
covenants and provisions thereof, and all estates, options and rights created
under the Lease, hereby are subordinated and made subject to the lien and effect
of the Security Instrument (including,





--------------------------------------------------------------------------------



 



Loan Number:                                         
without limitation, all renewals, increases, modifications, spreaders,
consolidations, replacements and extensions thereof), as if the Security
Instrument had been executed and recorded prior to the Lease.
     2. Nondisturbance. Lender agrees that no foreclosure (whether judicial or
nonjudicial), deed-in-lieu of foreclosure, or other sale of the Property in
connection with enforcement of the Security Instrument or otherwise in
satisfaction of the Loan shall operate to terminate the Lease or Tenant’s rights
thereunder to possess and use the Leased Space provided, however, that (a) the
term of the Lease has commenced, (b) Tenant is in possession of the Leased
Space, and (c) the Lease is in full force and effect and no uncured default
exists under the Lease.
     3. Attornment. Tenant agrees to attorn to and recognize as its landlord
under the Lease each party acquiring legal title to the Property by foreclosure
(whether judicial or nonjudicial) of the Security Instrument, deed-in-lieu of
foreclosure, or other sale in connection with enforcement of the Security
Instrument or otherwise in satisfaction of the Loan (“Successor Owner”).
Provided that the conditions set forth in Section 2 above are met at the time
Successor Owner becomes owner of the Property, Successor Owner shall perform all
obligations of the landlord under the Lease arising from and after the date
title to the Property is transferred to Successor Owner. In no event, however,
will any Successor Owner be: (a) liable for any default, act or omission of any
prior landlord under the Lease; (b) subject to any offset or defense which
Tenant may have against any prior landlord under the Lease; (c) bound by any
payment of rent or additional rent made by Tenant to Landlord more than 30 days
in advance; (d) bound by any modification or supplement to the Lease, or waiver
of Lease terms, made without Lender’s written consent thereto; (e) liable for
the return of any security deposit or other prepaid charge paid by Tenant under
the Lease, except to the extent such amounts were actually received by Lender;
(f) liable or bound by any right of first refusal or option to purchase all or
any portion of the Property; or (g) liable for construction or completion of any
improvements to the Property or as required under the Lease for Tenant’s use and
occupancy (whenever arising). Although the foregoing provisions of this
Agreement are self-operative, Tenant agrees to execute and deliver to Lender or
any Successor Owner such further instruments as Lender or a Successor Owner may
from time to time request in order to confirm this Agreement. If any liability
of Successor Owner does arise pursuant to this Agreement, such liability shall
be limited to Successor Owner’s interest in the Property.
     4. Prior Assignment; Rent Payments; Notice to Tenant Regarding Rent
Payments. Tenant has no knowledge of any prior assignment or pledge of the rents
accruing under the Lease by Landlord. Tenant hereby consents to that certain
Assignment of Leases and Rents from Landlord to Lender executed in connection
with the Loan. Tenant acknowledges that the interest of the Landlord under the
Lease is to be assigned to Lender solely as security for the purposes specified
in said assignment, and Lender shall have no duty, liability or obligation
whatsoever under the Lease or any extension or renewal thereof, either by virtue
of said assignments or by any subsequent receipt or collection of rents
thereunder, unless Lender shall specifically undertake such liability in
writing. Tenant agrees not to pay rent more than one (1) month in advance unless
otherwise specified in the Lease. After notice is given to Tenant by Lender that
Landlord is in default under the Security Instrument and that the rentals under
the Lease are to be paid to Lender directly pursuant to the assignment of leases
and rents granted by Landlord to Lender in connection therewith, Tenant shall
thereafter pay to Lender all rent and all

2



--------------------------------------------------------------------------------



 



Loan Number:                                         
other amounts due or to become due to Landlord under the Lease. Landlord hereby
expressly authorizes Tenant to make such payments to Lender upon reliance on
Lender’s written notice (without any inquiry into the factual basis for such
notice or any prior notice to or consent from Landlord) and hereby releases
Tenant from all liability to Landlord in connection with Tenant’s compliance
with Lender’s written instructions.
     5. Lender Opportunity to Cure Landlord Defaults. Tenant agrees that, until
the Security Instrument is released by Lender, it will not exercise any remedies
under the Lease following a Landlord default without having first given to
Lender (a) written notice of the alleged Landlord default and (b) the
opportunity to cure such default within the longer of (i) 30 days after the cure
period provided under the Lease to Landlord, (ii) 30 days from Landlord’s
receipt of Tenant’s notice to Lender of a Landlord default, or (iii) if the cure
of such default requires possession of the Property, 30 days after Lender has
obtained possession of the Property; provided that, in each case, if such
default cannot reasonably be cured within such 30-day period and Lender has
diligently commenced to cure such default promptly within the time contemplated
by this Agreement, such 30-day period shall be extended for so long as it shall
require Lender, in the exercise of due diligence, to cure such default, but,
unless the parties otherwise agree, in no event shall the entire cure period be
more than 120 days. Tenant acknowledges that Lender is not obligated to cure any
Landlord default, but if Lender elects to do so, Tenant agrees to accept cure by
Lender as that of Landlord under the Lease and will not exercise any right or
remedy under the Lease for a Landlord default. Performance rendered by Lender on
Landlord’s behalf is without prejudice to Lender’s rights against Landlord under
the Security Instrument or any other documents executed by Landlord in favor of
Lender in connection with the Loan.
     6. Right to Purchase. Tenant covenants and acknowledges that it has no
right or option of any nature whatsoever, whether pursuant to the Lease or
otherwise, to purchase the Property or the real property of which the Property
is a part, or any portion thereof or any interest therein and to the extent that
Tenant has had, or hereafter acquires any such right or option, the same is
hereby acknowledged to be subject and subordinate to the Security Instrument and
is hereby waived and released as against Lender.
     7. Miscellaneous.
     (a) Notices. All notices and other communications under this Agreement are
to be in writing and addressed as set forth below such party’s signature hereto.
Default or demand notices shall be deemed to have been duly given upon the
earlier of: (i) actual receipt; (ii) one (1) business day after having been
timely deposited for overnight delivery, fee prepaid, with a reputable overnight
courier service, having a reliable tracking system; (iii) one (1) business day
after having been sent by telecopier (with answer back acknowledged) provided an
additional notice is given pursuant to (ii); or (iv) three (3) business days
after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by certified mail, postage
prepaid, return receipt requested, and in the case of clause (ii) and (iv)
irrespective of whether delivery is accepted. A new address for notice may be
established by written notice to the other parties; provided, however, that no
address change will be effective until written notice thereof actually is
received by the party to whom such address change is sent.

3



--------------------------------------------------------------------------------



 



Loan Number:                                         
     (b) Entire Agreement; Modification. This Agreement is the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes and replaces all prior discussions, representations, communications
and agreements (oral or written). This Agreement shall not be modified,
supplemented, or terminated, nor any provision hereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing.
     (c) Binding Effect; Joint and Several Obligations. This Agreement is
binding upon and inures to the benefit of the parties hereto and their
respective heirs, executors, legal representatives, successors, and assigns,
whether by voluntary action of the parties or by operation of law. No Indemnitor
may delegate or transfer its obligations under this Agreement.
     (d) Unenforceable Provisions. Any provision of this Agreement which is
determined by a court of competent jurisdiction or government body to be
invalid, unenforceable or illegal shall be ineffective only to the extent of
such determination and shall not affect the validity, enforceability or legality
of any other provision, nor shall such determination apply in any circumstance
or to any party not controlled by such determination.
     (e) Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals, and each duplicate original shall be deemed
to be an original. This Agreement (and each duplicate original) also may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together constitute a fully executed Agreement even
though all signatures do not appear on the same document.
     (f) Construction of Certain Terms. Defined terms used in this Agreement may
be used interchangeably in singular or plural form, and pronouns shall be
construed to cover all genders. Article and section headings are for convenience
only and shall not be used in interpretation of this Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or other
subdivision; and the word “section” refers to the entire section and not to any
particular subsection, paragraph of other subdivision; and “Agreement” and each
of the Loan Documents referred to herein mean the agreement as originally
executed and as hereafter modified, supplemented, extended, consolidated, or
restated from time to time.
     (g) Governing Law. This Agreement shall be interpreted and enforced
according to the laws of the State where the Property is located (without giving
effect to its rules governing conflict of laws).
     (h) Consent to Jurisdiction. Each party hereto irrevocably consents and
submits to the exclusive jurisdiction and venue of any state or federal court
sitting in the county and state where the Property is located with respect to
any legal action arising with respect to this Agreement and waives all
objections which it may have to such jurisdiction and venue.
     (i)  WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HERETO WAIVES AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY
ISSUE ARISING OUT OF THIS AGREEMENT.
[Remainder of page is blank; signatures appear on next page.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed this ___day of ___, 200___.

   
TENANT:
 
     
[insert Tenant’s name]

         
By:
       
 
       
 
  Name:    
 
  Title:    

          Tenant Notice Address:    
 
                 
 
                 
 
                 
Attn:
       

[Signatures continue on next page.]





--------------------------------------------------------------------------------



 



 
LANDLORD:
 
 
[insert Landlord’s name]

         
By:
       
 
       
 
  Name:    
 
  Title:    

              Tenant Notice Address:        
 
                     
 
                     
 
                     
Attn:
           

[Signatures continue on next page.]





--------------------------------------------------------------------------------



 



LENDER:
BARCLAYS CAPITAL REAL ESTATE INC.

         
By:
       
 
       
 
  Name:    
 
  Title:    

Lender Notice Address:
Barclays Capital Real Estate Inc.
200 Park Avenue
New York, NY 10166
Attn: CMBS Servicing






--------------------------------------------------------------------------------



 



Notary Acknowledgement for Tenant:

             
STATE OF
    )      
 
    )   ss.:  
COUNTY OF
    )      

     On this, the ___day of ___, 20___, before me, the undersigned Notary
Public, personally appeared ___known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument and who acknowledged to
me that he/she is an officer of ___in the capacity stated and that he/she
executed the within instrument in such capacity for the purposes therein
contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

         
 
       
 
  Notary Public    





--------------------------------------------------------------------------------



 



Notary Acknowledgement for Landlord:

             
STATE OF
    )      
 
    )   ss.:  
COUNTY OF
    )      

     On this, the ___day of ___, 20___, before me, the undersigned Notary
Public, personally appeared ___known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument and who acknowledged to
me that he/she is an officer of ___in the capacity stated and that he/she
executed the within instrument in such capacity for the purposes therein
contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
Notary Public

         
 
       
 
    Notary Public  





--------------------------------------------------------------------------------



 



Notary Acknowledgement for Lender:

             
STATE OF
    )      
 
     ) ss.:    
COUNTY OF
    )      

     On this, the ___day of ___, 20___, before me, the undersigned Notary
Public, personally appeared ___known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument, and who acknowledged
to me that he/she is an officer of Barclays Capital Real Estate Inc. in the
capacity stated and that he/she executed the within instrument in such capacity
for the purposes therein contained.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

         
 
       
 
    Notary Public  





--------------------------------------------------------------------------------



 



Attach: Exhibit A — Legal Description of the Property





--------------------------------------------------------------------------------



 



EXHIBIT D
TENANT IMPROVEMENT AGREEMENT
(also referred to as the “Work Letter”)
     The undersigned, Landlord and Tenant, respectively, are executing
simultaneously with this Work Letter a written Industrial Space Lease covering
premises as described in Exhibit A thereto (hereinafter referred to as the
“Leased Premises” or the “Premises”) comprising a portion of a Building commonly
known as Building 48 and located at 46897 Bayside Parkway, Fremont, California
(the “Lease”), and hereby attach this Work Letter to the Lease as Exhibit D
thereto. Except as otherwise defined in this Exhibit D, all capitalized terms
used herein shall have meanings as defined in the Lease.
     The purpose of this Work Letter is to delineate the responsibilities of
Landlord and Tenant with respect to the costs and construction of the initial
interior improvements to the Leased Premises (hereinafter referred to as the
“Improvements”).
Section 1. Definitions.
     1.1 For purposes of this Work Letter, the parties agree that the following
terms shall have the following meanings:
          (a) “Tenant’s Architect” shall mean TDS Architects, Attention: Brian
Mah, which architect is duly licensed in California and approved by Landlord.
Tenant’s Architect shall contract directly with and be paid by Tenant, unless
Tenant requests direct payment by Landlord to Tenant’s Architect pursuant to
Section 6.3 below.
          (b) “Tenant’s Engineer” shall mean Q5 Engineering, Attention Sonny
Quitevis, or, an engineer selected by Tenant which is duly licensed in
California and approved by Landlord. Tenant’s Engineer shall contract with
Tenant’s Architect.
          (d) “General Contractor” shall mean Devcon Construction, which is duly
licensed in California and approved by Landlord. General Contractor shall
contract with Tenant and be paid by Tenant, unless Tenant requests direct
payment by Landlord to General Contractor pursuant to Section 6.3 below.
          (f) “Design Development Drawings” shall mean the preliminary
architectural plans, drawings and specifications in sufficient detail to be used
for the purpose of the development of MEP Drawings and for review and approval
by Landlord. The Design Development Drawings shall in any event include
partition and door location drawings, telephone and electric drawings, and
reflected ceiling drawings.
          (g) “MEP Drawings” shall mean the sprinkler, air conditioning,
heating, electrical and plumbing drawings for the Premises.
          (h) “Construction Drawings” shall mean the final architectural plans,
drawings and specifications along with fully coordinated MEP Drawings which are

1



--------------------------------------------------------------------------------



 



suitable in all respects for submission to the Building Department of the City
of Fremont in order to obtain all necessary building permits. The Construction
Drawings shall indicate that such work will not exceed the design load
capacities and performance criteria of the Building, including, without
limitation, its electrical, HVAC and weight capacities, and shall include
construction means and methods.
          (i) “Construction Schedule” is attached hereto as Schedule 1.
Section 2. Plans and Specifications.
     2.1. No work shall commence in the Leased Premises until: (i) the Lease is
duly signed by Tenant and Landlord, and (ii) Landlord gives written approval,
which shall not be unreasonably withheld, to Tenant’s Plans (as defined below)
for the Improvements.
     2.2. Subject to the provisions of Section 6 of this Work Letter, Tenant may
engage, at Tenant’s sole expense, Tenant’s Architect, which firm is hereby
approved by Landlord. Tenant’s Architect will promptly prepare the Design
Development Drawings. Tenant will be responsible for delivery of the Design
Development Drawings to Landlord in accordance with the Construction Schedule.
     2.3. From the Design Development Drawings, Tenant will, through either
Tenant’s Engineer or the engineers from the appropriate design/build
subcontractor, provide Landlord with mechanical and electrical plans and related
specifications which collectively comprise the MEP Drawings. Tenant shall direct
Tenant’s Engineer to provide to Landlord the MEP Drawings in accordance with the
Construction Schedule.
     2.4. From the Design Development Drawings and the MEP Drawings, Tenant’s
Architect shall prepare the Construction Drawings. Tenant shall be responsible
for delivery of the Construction Drawings in accordance with the Construction
Schedule. The Construction Drawings shall include mechanical and electrical
drawings and decorating plans showing the location of partitions, reflected
ceiling plans including light fixtures, electrical outlets, telephone outlets,
sprinklers, doors, wall finishes, floor coverings, and all other Improvements to
be installed by Tenant. The Design Development Drawings and Construction
Drawings are referred to herein as “Tenant’s Plans” and shall be approved by
Landlord at Lease execution.
     2.5. Tenant’s Plans shall be subject to Landlord’s approval, which approval
shall not be unreasonably withheld. Tenant shall provide Tenant’s Plans to
Landlord and Landlord’s architect (as specified by Landlord in writing to
Tenant). Landlord shall approve Tenant’s Plans no later than five (5) business
days after receipt thereof by Landlord and Landlord’s architect. Should Landlord
have any reasonable revisions to Tenant’s Plans following Landlord’s review,
such revisions shall be requested in writing with Landlord’s preliminary
approval of Tenant’s Plans. Five (5) business days following Landlord’s
preliminary approval, Tenant shall provide a response to Landlord’s requested
revisions. Landlord and Tenant shall use their best efforts to reach mutually
agreeable solutions to Landlord’s requested revisions no later than (5) business
days following Landlord’s receipt of Tenant’s response to Landlord’s requested
revisions. If Landlord shall not respond within ten (10) business days after
receipt of any set of

2



--------------------------------------------------------------------------------



 



Tenant’s Plans, such Plans shall be deemed approved by Landlord. The final plans
and specifications approved by Landlord shall be referred to as the “Final
Plans”.
     2.6. If Tenant shall require any material change, addition or alteration to
the Final Plans, Tenant’s Architect shall prepare and deliver to Landlord and
Landlord’s architect, plans with respect to such material change, addition or
alteration. Within five (5) business days after receipt thereof by Landlord and
Landlord’s architect, Landlord shall notify Tenant if it approves the revised
Final Plans which set forth the requested material change, addition or
alteration. Landlord’s approval of the revised Final Plans shall not be
unreasonably withheld, conditioned or delayed. If Landlord approves the revised
Final Plans, then Tenant shall instruct the General Contractor to proceed as
soon as reasonably practical thereafter. If Landlord does not approve such
additional plans, construction of the Premises shall proceed in accordance with
the previously approved Final Plans.
     2.7. Although Landlord has the right to review, request revisions to and
approve the Final Plans, Landlord’s sole interest in doing so is to protect the
Building and Landlord’s interest in the Building, and Landlord is not in any way
warranting or representing that Tenant’s Final Plans are suitable for their
intended use or comply with applicable laws and regulations. Landlord shall have
no liability whatsoever in connection with Tenant’s Final Plans, nor any
responsibility for any omissions or errors contained therein. Accordingly,
Tenant shall not rely upon Landlord’s approval for any purpose other than for
the purpose of acknowledging the consent of Landlord to proceed with the
requested action, and Landlord shall incur no liability of any kind by reason of
the granting of such approvals.
Section 3. Removal of Improvements.
     Upon the expiration or sooner termination of the Lease, Tenant shall not be
required to remove any of the Improvements.
Section 4. Construction of Improvements.
     4.1 Provided that the Final Plans are approved by Landlord, Tenant shall
cause the Improvements to be installed by the General Contractor in accordance
with the Construction Schedule. Tenant shall substantially complete any and all
Improvements to the Leased Premises in accordance with the Final Plans. The
Improvements shall be made and performed in a safe and workmanlike manner, using
only first-class materials, in accordance with the following provisions:
          (a) No work with respect to the Improvements shall proceed without
certificates of insurance furnished to Landlord from a company or companies
reasonably approved by Landlord
          (i) by Tenant’s General Contractor, evidencing commercial general
liability insurance (with contractual liability and products and completed
operations coverages) with a minimum combined single limit for bodily injury and
property damage in an amount not less than Five Million Dollars ($5,000,000) per
occurrence, endorsed to name Landlord, Landlord’s managing agent and any other
party designated by

3



--------------------------------------------------------------------------------



 



Landlord as an additional insured, and workers’ compensation insurance, as
required by law; and
          (ii) by Tenant evidencing builder’s risk insurance with respect to the
Improvements, in such amounts to cover the Improvements, and workers’
compensation insurance, as required by law.
          (b) Except as otherwise expressly provided in Section 6 below, the
Improvements shall be undertaken at Tenant’s sole cost and expense and in strict
conformance with all applicable laws, regulations, building codes and the
requirements of any building permit and all other applicable permits or licenses
issued with respect to such work. Tenant shall be solely responsible for
obtaining all such permits and licenses from the appropriate governmental
authorities, and any delay in obtaining such permits or licenses shall not be
deemed to extend the commencement date or the expiration date of the term of the
Lease or to waive or toll Tenant’s rental and other obligations with respect to
the Premises. Copies of all permits and licenses shall be furnished to Landlord
before any work is commenced, and any work not acceptable to any governmental
authority or agency having or exercising jurisdiction over such work, or not
reasonably satisfactory to Landlord, shall be promptly replaced and corrected at
Tenant’s expense. Notwithstanding the foregoing, so long as Tenant is diligently
pursuing the issuance of any and all applicable permits and licenses from the
appropriate governmental authorities, Tenant may commence the following work
before the applicable permit or licenses shall have been obtained: rough
framing, rough electrical, HVAC, fire sprinkler and plumbing. In the event a
permit or license is not secured from the appropriate governmental authority for
such work, Tenant, at it’s sole cost and expense, shall remove such work and
restore the Premises to the condition existing prior to such work being
performed. Tenant hereby assumes all risk and liability with respect to any work
performed prior to the issuance of the applicable permits and/or licenses from
the appropriate governmental authorities.
          (c) All work by Tenant shall be performed pursuant to the Construction
Schedule provided to Landlord and shall be diligently and continuously pursued
from the date of its commencement through its completion. Landlord hereby agrees
to use its reasonable efforts to facilitate such work, subject, however, to the
rules and regulations established by Landlord for construction work in the
Building. All work shall be conducted in a manner that maintains harmonious
labor relations. Landlord or Landlord’s agent shall have the right to enter the
Premises and inspect the Premises and the Improvements at all reasonable times
during the construction of the Improvements.
          (d) All payments by Tenant for work done shall be conditioned upon
Tenant’s and Landlord’s receipt of (1) conditional lien waivers and releases
upon progress payments, executed by the General Contractor and relevant
subcontractors, covering the full amount disbursed through the date of the
disbursement, (2) a conditional lien waiver and release upon final payment
covering the final payment amount, executed by the General Contractor and such
subcontractors and (3) delivery to Landlord of 2 copies of the final as-build
plans upon payment of the final payment.

4



--------------------------------------------------------------------------------



 



Section 5. Completion of Improvements.
     No delay in the completion of construction of the work described in this
Work Letter shall be considered in the determination of the Lease Commencement
Date.
Section 6. Tenant Improvement Allowance.
     6.1. As soon as reasonably feasible during the design period, but in no
event later than submission of Final Plans for Landlord, Tenant shall submit to
Landlord for its review and approval which shall not be unreasonably withheld a
detailed cost breakdown of design and construction costs for the Improvements
(the “Construction Budget”). In the event that the Tenant requests any changes
to the Final Plans, Tenant shall submit a revised Construction Budget for
Landlord’s review and approval.
     6.2. Subject to the terms and conditions of this Section 6, Landlord shall
reimburse Tenant or pay as set forth herein, up to a maximum amount of Four
Million Five Hundred Seventy Nine Thousand Eight Hundred Six and 50/100 Dollars
($4,579,806.50) (the “Tenant Improvement Allowance”) for the construction of the
Improvements, including without limitation, all architectural and engineering
fees incurred in connection therewith, permits and other fees payable to
governmental agencies, cabling, moving costs, signage, FF&E and consulting fees,
and sums payable to Landlord in connection herewith. To the extent Tenant does
not use the entire Tenant Improvement Allowance, any excess may be credited
toward Base Monthly Rent owed during the initial twenty-four (24) months of the
Lease Term, which twenty-four (24) month period shall expire on March 15, 2008.
Tenant shall bear the cost of all Improvements in excess of the Tenant
Improvement Allowance (“Tenant’s Excess Costs”) and shall pay such excess as and
when incurred; provided however, if such Tenant’s Excess Costs are part of the
Construction Budget submitted to Landlord with the Final Plans, then the
Tenant’s Excess Costs may be prorated with each payment of the Tenant
Improvement Allowance.
     Landlord shall pay a share of each progress billing from the General
Contractor, Tenant’s Architect and Tenant’s Engineers determined by multiplying
the amount of such billing by a fraction, the numerator of which is the amount
of the Tenant Improvement Allowance, and the denominator of which is the sum of
the estimated cost of all the Improvements as set forth on the Construction
Budget (as may be revised from time to time); provided however, Landlord will
retain an amount equal to ten percent (10%) of any such payment (the “Retained
Amount”). The Retained Amount shall be paid by Landlord to the General
Contractor upon completion of the Improvements and satisfaction of the
conditions set forth in Section 6.3 below. Tenant shall pay the balance of such
progress billing as and when due, provided that at such time as Landlord has
paid the entire Tenant Improvement Allowance on account of the Improvements, all
further billings shall be paid entirely by Tenant as and when due. If upon
completion of the Improvements in the Leased Premises and payment in full of the
Tenant Work, the portion of the costs theretofore paid by Landlord is less than
the Tenant Improvement Allowance, Landlord shall reimburse Tenant for its
pro-rata costs expended pursuant to this Section 6 by Tenant up to the amount by
which the Tenant Improvement Allowance exceeds the portion of such cost
theretofore paid by Landlord, with any remaining balance applied as set forth in
Section 6.2 of the Lease. Except as expressly provided herein, Landlord shall
have no further obligation to disburse any additional monies to Tenant, with
respect to the Tenant Improvement Allowance,

5



--------------------------------------------------------------------------------



 



the Improvements or the reimbursement under this Section 6.
     6.3. Provided no default shall then exist under the Lease from and after
the date hereof, Landlord shall make advances to Tenant of the Tenant
Improvement Allowance or, at the direction of Tenant, shall pay the Tenant
Improvement Allowance directly to the General Contractor, any subcontractor,
Tenant’s Architect or Tenant’s Engineer or other service provider, upon
presentation of invoices from Tenant or the person performing the work or
rendering the service and such reasonable supporting documentation as Landlord
may reasonably require, including, without limitation, mechanics’ lien releases
and certificates of payment issued by the Tenant’s Architect. Invoices that are
submitted and approved by Landlord as of the fifteenth (15th) day of each month
shall be paid on or before the day which is thirty (30) days thereafter.
Section 7. Tenant’s Indemnity.
     7.1. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, liens, expenses, costs, losses, fines, liabilities
and/or damages (including, without limitation, attorneys’ fees and costs)
arising out of or in any way connected with the construction by Tenant of the
Improvements, except caused by the gross negligence or willful misconduct of
Landlord.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Exhibit D
concurrently with the execution of the Lease.

                      LANDLORD:   JER BAYSIDE, LLC,         a Delaware limited
liability company    
 
                        By:   JER Bayside Member, LLC,           a Delaware
limited liability company
   
 
  Its:   Sole Member                   By:   JER Bayside Investor, LLC,
a Delaware limited liability company         Its:   Member
 
                                /s/ Craig Smith                              
By:   Craig Smith         Its:   Vice President
 
                            By:   TMG Bayside, LLC,             a Delaware
limited liability company         Its:   Administrative Member
 
                                By: TMG Partners,                         a
California corporation    
 
                  Its:   Managing Member    
 
                   
 
                  By:   /s/ Lynn Tolin    
 
                   
 
                  Its:   Lynn Tolin SVP    
 
                    TENANT:   ASYST TECHNOLOGIES, INC.         a California
corporation    
 
                        By:   /s/ Robert J. Nikl                          
Robert J. Nikl             Chief Financial Officer    
 
                        By:   /s/ Robert Dobbin                           Robert
Dobbin
Assistant Secretary    

7



--------------------------------------------------------------------------------



 



SCHEDULE 1

      DATE   ITEM
 
  Design Development Drawings will be completed and delivered by Tenant’s
Architect.
 
   
 
   
 
  Landlord will give Tenant its approval of the Design Development Drawings or
its comments and revisions necessary
 
   
 
  for its approval to be granted.
 
   
 
  MEP Drawings will be completed and delivered by Tenant’s Engineer.
 
   
 
   
 
  Construction Drawings are completed and delivered by Tenant’s Architect
 
   
 
   
 
  Tenant will issue Construction Drawings for bidding and apply for permits.
 
   
 
   
 
  Bids will be due back.
 
   
 
   
 
  Final budget and construction schedule will be established.
 
   
 
  Construction commences.
 
   
 
  Substantial completion of the Tenant Improvements. Furniture, fixtures
equipment and cabling installation begins.
 
   
 
  Occupancy of the Leased Premises by Tenant.

8



--------------------------------------------------------------------------------



 



Schedule 1 “For Lease” signs
(PROJECT AREA PLAN) [f16776f1677603.gif]

Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 2
Personal Property
HVAC Equipment
(1) 14”x14” fire damper
(1) 22” VAV box
(49) return air registers
(40) supply air registers
(1) 14” reheat coil
(1) 8” reheat coil
Various sizes galvanized pipe
Electrical Equipment

(200)   fluorescent lay-in light fixtures   (1)   1200 amp free-standing meter
main   (47)   recessed can lights

Miscellaneous

(18)   exit lights   (18)   boxes of misc. ceiling grid wires, etc.   (1)  
pallet (56) boxes of mini blinds: black, 116.25”x45.75”x1”

(1)   eye wash station

